Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 1 of 101

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
In re: § Chapter 11
§
CEC ENTERTAINMENT, INC., ef al., § Case No. 20-33163 (MI)
Debtors.! : (Jointly Administered)
§

OBJECTION TO MOTION FOR ORDER AUTHORIZING DEBTORS TO ABATE
RENT PAYMENTS AT STORES AFFECTED BY GOVERNMENT REGULATIONS

Shore Plaza LLC (“Shore Plaza’), the owner of the premises at the West Shore Plaza
shopping center commonly known as 1775 - P South Avenue, Staten Island, New York (“Staten
Island Premises”), objects to the Motion for Order Authorizing Debtors to Abate Rent Payments
at Stores Affected by Government Regulations (the “Motion”) [Dkt. No. 487] filed by Debtors
seeking an order abating rent payments of CEC Entertainment, Inc. (“Debtor”) on the Staten
Island Premises until governmental orders allegedly restricting Debtor’s use of the Staten Island
Premises have been lifted, and in support thereof states as follows:

PRELIMINARY STATEMENT

Lh. So

1, The Motion rests on theories of force majeure and frustration of purpose that
allegedly excuse the Debtor from its obligation to pay rent to Shore Plaza for the use of the

Staten Island Premises by reason of various executive orders issued by New York Governor

 

 

| | The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are BHC Acquisition Corporation (0947), CEC Entertainment Concepts, L.P. (3011), CEC
Entertainment Holdings, LLC (9147); CEC Entertainment, Inc. (5805); CEC Entertainment International, LLC
(8177); CEC Entertainment Leasing Company (4517); CEC Leaseholder, LLC (N/A); CEC Leaseholder #2, LLC
(N/A); Hospitality Distribution Incorporated (5502); Peter Piper Holdings, Inc. (6453); Peter Piper, Inc. (3407),
Peter Piper Texas, LLC (6904); Peter Piper Mexico, LLC (1883); Queso Holdings Inc. (1569); SB Hospitality
Corporation (4736); SPT Distribution Company (8656); and Texas PP Beverage, Inc. (6895) (collectively,
“Debtors”). The Debtors’ corporate headquarters and service address is 1707 Market Place Boulevard #200, Irving,
TX 75063.

cy

65301396v.1

 

 
 

 

Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 2 of 101

Andrew Cuomo due to the COVID-19 pandemic (hereafter, the “Executive Orders”) that
allegedly limited its use of the Staten Island Premises. The Court should deny the Motion.

2. The Debtors’ Motion is based on sample lease clauses, which do not apply to
Shore Plaza, and statements of law from California and other sources not applicable in New
York. The Debtors’ supposed standard force majeure clause, examples of which are attached to
the Motion, are inapplicable to the Staten Island Premises as the force majeure provision in
paragraph 24 of the Lease (as hereafter defined) expressly excludes payment of rent from the
force majeure provision. Moreover, assertions of frustration of purpose as a result of an alleged
reduction in the Debtor’s restaurant operations at the Staten Island Premises are not availing
because the Debtor has not even used the Staten Island premises to the extent permitted by the
Executive Orders and the use clause of the Lease permits the Debtor to use the Staten Island
Premises for any lawful retail purpose with the prior consent of Shore Plaza, which consent may
not be unreasonably withheld. Consequently, the Staten Island Premises can be used for
numerous purposes despite the Executive Orders, and there is no basis to abate the rent.

3. The Lease constitutes a freely negotiated commercial contract between
sophisticated parties, each represented by counsel, and should be enforced according to its terms.
Moreover, if the Lease does not suit the Debtor’s present purposes, the Debtors’ can simply
assume and assign it or reject it. By seeking to abate their rent, however, while retaining the
right to use the premises in the future, the Debtors are simply seeking a free option for the
Premises to which they are not entitled.

4, Although the Debtors assert that the Motion is a core proceeding, it is a non-core,

related proceeding as to which Shore Plaza does not consent to the Bankruptcy Court’s exercise

65301396v.1

 
 

 

Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 3 of 101

of the judicial power of the United States or to its entry of final orders or judgments with respect
to the Motion.

5. Accordingly, and for the reasons detailed below, the Court should deny the
Motion as to Shore Plaza and the Staten Island Premises subject to de novo review by the District
Court.

RELEVANT BACKGROUND AND FACTS

A. Relevant Lease Provisions

6. Debtor is the tenant under a long-term commercial lease with Shore Plaza for the
Staten Island Premises pursuant to that certain Lease Agreement dated November 25, 1991 (the
“Original Lease”), as amended by that certain (i) First Amendment of Lease dated the “__ day
as of July 1992”; (ii) Second Amendment to Lease dated as of April 8, 2002; (iii) Third
Amendment of Lease made as of April 24, 2007, and (iv) Fourth Amendment to Lease
Agreement made and entered into effective as of July 26, 2016 (collectively, the “Lease”), A
copy of the Original Lease is annexed hereto as Exhibit A. A copy of each of the First through
Fourth Amendments are annexed hereto collectively as Exhibit B.

7. Paragraph 4(b) of the Original Lease provides: “[b] All amounts other than
Minimum rent which are payable to Landlord under this Lease shall be deemed to be additional
rent. All payments of rent shall be made by Tenant to Landlord without set-off or deduction,
except as specifically provided otherwise in this Lease.” Lease, 4, Exhibit A at 2.

8. Although the Lease contains a force majeure provision, which was bargained for
by the parties to the Lease, it expressly excludes the payment of money from its terms.
Paragraph 24 of the Lease expressly provides as follows:

Force Majeure. The time for performance by Landlord or Tenant of any term,

provision or covenant of this Lease (except for the payment of money) shall be

deemed extended by time lost due to delays resulting from acts of God, strikes,

3
65301396v.1

 
 

 

Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 4 of 101

unavailability of building material, civil riots, floods, material or labor restrictions
by governmental authority and any other cause not within the control of Landlord
or Tenant, as the case may be.

Lease | 54, Exhibit A at 11 (emphasis added).
9. Moreover, pursuant to paragraph 33 of the Original Lease, Debtor covenants that
“no part of the Premises or improvements thereon shall be used in any manner
whatsoever in violation of the laws, ordinances, regulations, or orders of the
United States or of the state, county, city or other applicable governmental
subdivisions where the Premises are located. Tenant shall comply with all such

laws, ordinances, regulations and orders now in effect or hereafter enacted during
the Term insofar as the Premises . . . are concerned... .”

Lease, | 33, Exhibit A at 13.
10. Lastly, Paragraph 5 of the Lease provides:
Use, Tenant may use the Premises for the operation of a restaurant and/or related
entertainment center serving alcohol beverages and for such other uses as are

incidental to the operation thereof and for any other lawful retail purpose with
the prior consent of Landlord, which shall not be unreasonably withheld.

Lease § 5, Exhibit A at 4 (emphasis added).

B. New York Governor Cuomo’s Executive Orders

11. On March 20, 2020, New York Governor Cuomo signed the “New York State on
PAUSE” Executive Order 202.6 that became effective at 8:00 PM on Sunday, March 22, 2020.
A copy of the Executive Order is Annexed hereto as Exhibit C. Among the “essential”
businesses permitted to remain open by the Executive Order were restaurants/bars, although only
for take-out/delivery services. Other essential businesses included grocery stores, liquor stores
and home improvement stores. In late April, 2020 New York Governor Cuomo announced the
“New York Forward” initiative, which included a four-part phased approach to reopening.

These guidelines applied to all restaurants and food service establishments and provided that, in
regions that reach Phase 2, such establishments may open outdoor spaces with seating for

customers in accordance with certain guidelines. New York City started Phase 2 of its reopening

4
65301396v.1

 
 

 

Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 5 of 101

on June 22, 2020, and, accordingly, restaurants, such as the Debtor’s, have been free to provide
outdoor sit down dining services since that date. Although the Staten Island Premises has
remained open and operational during the pandemic by providing take-out/delivery services, it

has chosen not to offer outdoor dining services even though legally permitted to do so.

Cc, Relevant Correspondence

12. By letter dated August 3, 2020, the same day Debtors filed their Motion, Colton
Pearson, Director of Real Estate for the Debtor, sent a letter, clearly drafted by Debtor’s counsel,
Weil Gotshal and Manges, to Shore Plaza advising of the filing of this bankruptcy case, and
claiming an alleged right to abate or defer rent for the Staten Island Premises because it had
allegedly sustained substantial and indefinite restrictions on services at its restaurants as a result
of various Executive Orders issued by Governor Cuomo. By letter dated August 10, 2020, Shore
Plaza responded and rejected the Debtor’s reservation of rights as not in accordance with the
terms of the Lease and applicable law.

ARGUMENT
L
THE FORCE MAJEURE CLAUSE IN THE LEASE DOES NOT

FORGIVE, EXCUSE OR EXTEND THE TIME FOR PAYMENT
OF RENT BY THE DEBTOR

13. New York law is crystal clear that when parties set down their agreement in
writing, the agreement should be enforced according to its terms. These “considerations are all
the more compelling in the context of real property transactions, where commercial certainty is a
paramount concer.” W.W.W. Associates, Inc. v. Gianconteri, 77 N.Y.2d 157, 162, 565
N.Y.S.2d 440, 566 N.E.2d 639 (1990); see also Vermont Teddy Bear Co., Inc. v. 538 Madison
Realty Co., 1 N.Y.3d 470, 775 N.Y.S.2d 765, 807 N.E.2d 876 (2004). Accordingly, New York

courts interpret contracts according to their plain and natural meaning. Mercury Bay Boating

5
65301396v. 1

 

re
 

Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 6 of 101

Club Inc. v. San Diego Yacht Club, 76 N.Y.2d 256, 557 N.Y.S.2d 851, 557 N.E.2d 87 (1990).

As stated by the New York State Court of Appeals in 159 MP Corp. v. Redbridge Bedford, LLC,
Freedom of contract is a “deeply rooted” public policy of this state (New England
Mut. Life Ins. Co. v Caruso, 73 NY2d 74, 81 [1989]) and a right of constitutional
dimension (US Const, art I, § 10[1]). In keeping with New York’s status as the
preeminent commercial center in the United States, if not the world, our courts
have long deemed the enforcement of commercial contracts according to the
terms adopted by the parties to be a pillar of the common law. Thus, “[fjreedom
of contract prevails in an arm’s length transaction between sophisticated
parties... , and in the absence of countervailing public policy concerns there is

no reason to relieve them of the consequences of their bargain” (Oppenheimer &
Co. v Oppenheim, Appel, Dixon & Co., 86 NY2d 685, 695 [1995]).

159 MP Corp. v. Redbridge Bedford, LLC, 33 N.Y.3d 353, 359 104 N.Y.S.3d 1, 128 N.E.3d 128
(2019).

14. With respect to force majeure lease clauses, New York courts have interpreted
such clauses narrowly. New York courts have consistently found that a party will be excused
from performance under a force majeure clause only if the clause expressly includes the event in
question and the event actually prevents the party’s performance of its obligations under the
contract. Kel Kim Corp. v. Central Markets, Inc., 70 N.Y.2d 900, 524 N.Y.S.2d 384, 519 N.E.2d
295 (1987); Castor Petroleum, Ltd. v. Petroterminal De Panama, S.A., 107 A.D. 3d 497, 968
N.Y.S.2d 435 (ist Dept. 2013); Duane Reade v. Stoneybrook Realty, LLC, 30 A.D. 3d 229, 818
N.Y.S.2d 9 (ist Dept. 2006).

15. “The burden of demonstrating force majeure is on the party seeking to have its
performance excused ... and the non-performing party must demonstrate its efforts to perform
its contractual duties despite the occurrence of the event that it claims constituted force majeure.”
Rochester Gas And Electric Corporation, No. 06-CV-6155-CJS-MWP, 92009 WL 368508, at
*7 (W.D.N.Y. 2009) (quoting Phillips Puerto Rico Core, Inc. v. Tradax Petroleum, Ltd., 782

F.2d 314, 319 (2d Cir. 1985)). “Mere impracticality or unanticipated difficulty is not enough to

65301396v.1

 
 

 

 

Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 7 of 101

excuse performance” under a force majeure clause. Phibro Energy, Inc. v. Empresa De
Polimeros De Sines Sarl, 720 F.Supp. 312, 318 (S.D.N.Y.1989).
16. Here, paragraph 24 of the Lease’ provides as follows:
Force Majeure. The time for performance by Landlord or Tenant of any term,
provision or covenant of this Lease (except for the payment of money) shall be
deemed extended by time lost due to delays resulting from acts of God, strikes,
unavailability of building material, civil riots, floods, material or labor restrictions

by governmental authority and any other cause not within the control of Landlord
ot Tenant, as the case may be.

Lease, § 24, Exhibit A at 11 (emphasis added).

17. By virtue of the exception “for the payment of money”, paragraph 24 of the Lease
does not allow the Debtor to defer, withhold, reduce or otherwise ignore or modify its obligation
to pay rent, no matter the circumstances. No amount of argument can change what is an
enforceable commercial lease provision. To do so is to ask this Court to modify a Lease, which is
against well-established New York public policy. 159 MP Corp., v. Redbridge Bedford LLC, 33
N.Y. 3d at 359.

18. In its Motion, the Debtor cites In Re Hitz Restaurant Group, 616 B.R. 374,
(Bankr. N.D. IIl.), in which an Illinois Bankruptcy Court considered whether, under Illinois
Law, an Illinois’ “Stay-at-Home” executive order triggered a lease’s force majeure provision.
The force majeure clause in Hitz provided that

“I andlord and Tenant shall each be excused from performing its obligations or

undertakings provided in this Lease, in the event, but only so long as the
performance of any of its obligations are prevented or delayed, retarded or

 

2 In the Motion, the Debtor references what it describes as CEC’s standard lease force majeure clause, which
provides that

“The time for performance by Landlord or Tenant of any term, provision or covenant of this Lease shall be
deemed extended by any time lost due to delays resulting from acts of God, strikes, unavailability of
building materials, civil riots, floods, severe and unusual! weather conditions, material or labor restrictions
by governmental authority and any other cause not within the reasonable control of Landlord or Tenant, as
the case may be.”

As established above, this purported standard clause is not the force majeure clause contained in the Lease.

65301396v.1

 
 

 

 

Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 8 of 101

hindered by . . . laws, governmental action or inaction, orders of government .. .
Lack of money shall not be grounds for Force Majeure.”

In Re Hitz Restaurant Group, 616 B.R. at 376-77. The Illincis Bankruptcy Court found that the
force majeure provision of the lease was triggered by the executive order.

19, | The Hitz case is clearly distinguishable from the instant case, however. There, the
court concluded that the debtor’s inability to pay the rent was caused by governmental action and
therefore covered by the force majeure clause, even though it otherwise might not have been.
Here, in contrast, the payment of money is expressly excluded from the force majeure clause in
the Lease, which does not enforce performance, as in Hitz, but merely extends the time for
performance, except for the time to pay money, which is not extended. Moreover, in Hitz, the
force majeure clause was expressly based on “governmental action” or “order of government”.
Here, in contrast, the only type of governmental action which triggers the force majeure clause
under the Lease is “material or labor restrictions by governmental authority”, which have not
occurred here. Thus, the Hitz case is not applicable to the facts at bar and, in any event, is not
binding precedent in this case.

20. Moreover, to the extent Hitz is applicable here, Debtor’s request for a complete
abatement of rent is not warranted by the very case on which it relies. Because the executive
order in Hitz did not prohibit the tenant from offering carry-out, curbside pick-up, and delivery
services, the court there held that “to the extent that Debtor could have continued to perform
those services, its obligation to pay rent is not excused by the force majeure clause,” but is
instead “reduced in proportion to its reduced ability to generate revenue due to the executive
order.” Hitz 616 B.R. at 379, n.2. Consequently, Debtor’s reliance on Hitz for its requested

complete rent abatement is inapposite.

65301396v. 1

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 9 of 101

Ik.
THE DEBTOR MAY NOT INVOKE FRUSTRATION OF PURPOSE

BOTH BECAUSE THE COVID-19 PANDEMIC WAS FORESEEABLE AND
BECAUSE THE LEASE ITSELF ALLOCATES THAT RISK TO THE DEBTOR

A. The Frustration Doctrine Defined

41. In addition to relying on force majeure, the Debtor argues that its obligation to
pay rent to Shore Plaza should be excused based on the doctrine of frustration of purpose. To the
extent applicable under New York Law, the frustration of purpose doctrine, which is narrowly
applied, Crown It Services v. Koval-Olsen, 11 A.D.3d 263,782 N.Y.S. 2d 808 (ist Dept. 2004),
provides that “Where, after a contract is made, a party’s principal purpose is substantially
frustrated without his fault by the occurrence of an event the non-occurrence of which was a
basic assumption on which the contract was made, his remaining duties to render performance
are discharged, unless the language or the circumstances indicate the contrary.” Gander
Mountain Co. v. Islip U-Slip LLC, 923 F. Supp. 2d 351, 359 (N.DN.Y. 2013), aff'd, 561 Fed.
Appx. 48 (2d Cir. 2014).

2. Frustration of purpose excuses performance when a “virtually cataclysmic,

 

wholly unforeseeable event renders the contract valueless to one party.” U.S. v. Gen. Douglas
MacArthur Senior Village, Inc., 508 F.2d 377, 381 (2d Cir. 1974). If a party could reasonably
foresee an event that would destroy the purpose of the contract, and did not provide for the

event’s occurrence, then such party will be deemed to have assumed that risk. Sage Realty

 

Corp. v. Jugobanka, D.D., 1998 WL 702272 (S.D.N.Y. 1987).

23. But, “where impossibility or difficulty of performance is occasioned only by
financial difficulty or economic hardship, even to the extent of insolvency or bankruptcy,
performance of a contract is not excused.” 407 East 61st Garage, Inc. v. Savoy F: ifth Ave.
Corp., 23 N.Y.2d 275, 281, 296 N.Y.S.2d 338, 244 NLE. 2d 37 (1968). It is not enough that the
9
65301396v,1

 

 
 

 

Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 10 of 101

transaction has become less profitable for the affected party or even that he/she will sustain a
loss in order to apply the doctrine. Rockland Developmen Associates. v. Richlou Auto Body,
Inc., 173 A.D.2d 690, 570 N.Y.S. 2d 343 (2d Dep't 1991); Bank of New York v. Tri 360 Polyta
Finance B.V.2003 WL 1960587 (S.D.N.Y. 2003). Applying the forgoing principles of New
York Law, the Debtor’s frustration of purpose argument should be wholly rejected by this Court.

B. The Pandemic Was Foreseeable

24. The events giving rise to the Debtor’s frustration claims were reasonably
foreseeable and, thus, bar the Debtor from asserting this argument. The Court may take judicial
notice of pandemics occurring in the years leading up to the Debtor’s signing of the Fourth
Amendment in 2016, including the SARS pandemic of 2002 and the HIN1 pandemic of 2009,
and, of course, the Flu Pandemic of 1918, and the wide publicity that they received. Thus, the
risk of a pandemic was certainly foreseeable when the Fourth Amendment was signed in 2016.

25. In Sage Realty Corp. v. Jugobanka, 1998 WL 702272 (S.D.N.Y. 1987) a
Yugoslavian bank was a tenant under a long-term lease in a Manhattan, New York office
building. Shortly after signing its lease, President Clinton issued an Executive Order that
prevented the bank from accessing assets in the United States, an order that the Treasury
Department then implemented by directing the bank to close. As a result, the bank then stopped
paying rent. In response to the landlord’s suit to recover rent, the bank argued that the purpose
of the lease had been frustrated and warranted rescission. In granting summary judgment to the
landlord, the court first noted that the closure order was foreseeable because the potential for it
was reported in the press in the months leading up to the lease’s signing. In addition, the force
majeure provision of the lease provided that, “[T]he obligation of Tenant to pay rent hereunder

shall in no way be affected, impaired or excused because Landlord is unable to fulfill any of its

10
65301396v.1

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 11 of 101

obligations under this Lease by reason of any order or regulation of any government agency.”
Id. at *3. Accordingly, the Sage Court enforced the Lease provision as written.

26, In Urban Archaeology Ltd. v. 207 E. 57th St. LLC, 34 Misc. 3d 1222, 951 N.Y.S.
2d 84 (Sup. Ct. NY. Co. 2009), aff'd, 68 A.D. 3d 562, 891 N.Y.S.2d 63 (Ist Dept. 2009), the
tenant claimed that because of the economic downturn of 2008, it was not required to proceed
with a lease that it had signed just before that recession took hold. The New York Supreme
Court disagreed and held that: “The contract here was entered into by sophisticated commercial
parties who could have anticipated the possibility that future events might result in financial
disadvantage on the part of either party, even if the precise cause or extent of such financial
disadvantage was not foreseen at the time the contract was executed.” Urban Archaeology Ltd.
vy. 207 E. 57th St. LLC, 34 Misc. 3d 1222. On appeal, the Appellate Division, First Department
affirmed, stating:

The force majeure clause of the parties’ lease agreement contemplates either

party’s inability to perform its obligations under the lease due to “any cause

whatsoever” beyond the party’s control—other than financial hardship. This

clause conclusively establishes a defense to plaintiff's claim that it is excused

from performing under the lease by reason of the effect that the downturn in the
economy has had on it.

Urban Archaeology Ltd. v. 207 E. 57th St. LLC, 68 A.D. 3d 562 (1st Dep’t 2009).

27. Here, by virtue of paragraphs 24 and 33 of the Lease, the parties anticipated the
consequences of an event that might impact upon the Debtor’s use of the Staten Island Premises
and provided that no supervening event would excuse the Debtor from paying its rent. These
sections control. Had the Debtor been concerned about allocating risk should a governmental
order require closure during a pandemic, it was incumbent on the Debtor to have raised the issue

at the bargaining table and obtained a provision addressing its lease obligations in those

11
65301396v.1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 12 of 101

circumstances. Indeed, the Debtor apparently did exactly that in the sample lease provisions it
attaches as exhibits to the Motion, but it did not do so in the Lease.

28. Debtors expressly agreed in paragraph 24 of the Lease that any obligation to pay
money under the Lease was not subject to a force majeure event and the Executive Orders
complained of are likewise not a force majeure event. Indeed, Debtor expressly agreed in
paragraph 33 of the Lease to comply with all orders of the “state, county, city or other applicable
governmental subdivisions where the Premises are located.” Lease, { 33, Exhibit A at 11.

29. Thus, this Court may not relieve the Debtor of the consequences of its negotiated,
arm’s-length bargain struck by sophisticated parties, each represented by counsel. See Maxton
Bldrs., Inc. v. LoGalbo, 68 N.Y .2d 373, 382, 509 N.Y.S.2d 507, 502 N.E.2d 184 (1986) (“(Rjeal
estate contracts are probably the best examples of arm’s length transactions. Except in cases
where there is a real risk of overreaching, there should be no need for the courts to relieve the
parties of the consequences of their contract. If the parties are dissatisfied [citation omitted] the
time to say so is at the bargaining table.”); Urban Archaeology Ltd. v. 207 E. 57th St. LLC, 68 A.

D. 3d at 562.

Cc, The purpose of the Lease Has Not Been Frustrated.
30. | Moreover, Paragraph 5 of the Lease provides that the Debtor may use the

Premises for the operation of a restaurant and/or related entertainment center serving alcoholic
beverages and for such other uses as are incidental to the operation thereof and “for any other
lawful retail purpose with the prior consent of Landlord, which shall not be unreasonably
withheld.” (emphasis added) Thus, even if the Executive Order issued by Governor Cuomo
restricted the Debtor from fully conducting its preferred type of restaurant business at the Staten
Island Premises, the Debtor was free to use the Staten Island Premises for any other lawful retail
purpose, subject to the use restrictions in Exhibit F to the Lease.

12
65301396v.1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 13 of 101

31. Thus, if the Debtor is not satisfied with the results of its restaurant operations and
refuses to conduct outdoor dining, the Debtor is free to use the Staten Island Premises for
numerous other retail purposes which are allowed to be fully open. All it has to do is ask. The
Debtor can hardly argue that the purpose of the Lease has been frustrated when no provision of
the Lease provides any promise that the Debtor will be able to operate its specific type of
business, but merely permits operation of a “restaurant and/or related entertainment center
serving alcoholic beverages, and the use clause specifically permits the Debtor to use the
premises for any lawful retail use, many of which uses have been allowed to operate without
restriction as essential businesses throughout the pandemic. The Debtor thus had, and will
continue to have, the economic benefits of using the Staten Island Premises and must be required
to pay the rent due under the Lease.

32. The Debtor cannot only operate its restaurant, but it is also storing its merchandise
and property at the premises while it waits to be able to fully reopen, and it otherwise benefits
from the quiet enjoyment of its Lease on the Staten Island Premises. Debtor does not wish to
surrender the Premises, which would be the proper course for a tenant claiming it cannot use the
Premises, particularly for a Debtor in bankruptcy which can reject the Lease. Rather, the Debtor
has, and wants to maintain, the benefits of its long term Lease, including the right to use the
Premises fully in the future, but not pay for those benefits. In short, the Debtor wants the Court
to award it a free option for the Staten Island Premises. In the meantime, Shore Plaza has to pay
its mortgage, taxes, insurance and other expenses for the Staten Island Premises. The Debtor’s
Motion thus violates the terms of the Lease and is simply unfair and inequitable.

D. The Lease Allocates The Risk of Closure to The Debtor.

33. Even if, arguendo, the Executive Order that allegedly limits the Debtor’s use of
the Staten Island Premises was not foreseeable, the Lease conclusively disposes of the Debtor’s

13
65301396v.1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 14 of 101

frustration claim. First, based on the express language of the force majeure provision (paragraph
24) of the Lease, the Debtor simply cannot rely upon the common law doctrine of frustration of
purpose. Its obligation to pay the rent is specifically not excused or delayed by the Force
Majeure provision of the Lease.

34. Further, paragraph 33 of the Lease provides that

Tenant covenants that, during the Term, no part of the Premises of improvements

thereon shall be used in any manner whatsoever in violation of the laws,

ordinances, regulations, or orders of the United States or of the State, county, city

or other applicable governmental subdivisions where the Premises are located.

Tenant shall comply with all such laws, ordinances, regulations and orders now in
effect or hereafter enacted during the Term insofar as the Premises. . .”

Lease, 9 33, Exhibit A at 33.

35. Thus, paragraph 33 places the onus on the Debtor to comply, at its own cost and
expense, with governmental orders affecting its occupancy of the Staten Island Premises, and the
Debtor cannot use the Executive Order issued by New York Governor Cuomo, with which it
contractually agreed to comply, as a legal excuse for its non-payment of rent.

36. Further, Paragraph 4(b) of the Original Lease provides that all payments of rent
shall be made by Tenant to Landlord without set-off or deduction, except as specifically
provided otherwise in this Lease.” Lease, 4] 4(b), Exhibit A at 2. There is no provision of the
Lease that specifically grants a set-off or deduction that is applicable here.

37, Thus, the Debtor is not entitled to any rent abatement and the Debtor must
continue to pay its rent. See LIDC Iv. Sunrise Mall, LLC, 46 Misc.3d 885, 996 N.Y.S.2d 875
(Sup. Ct., Nassau Co, 2014) (“[R]Jent is excepted under the leases’ force majeure clause, and

non-payment of rent is the stated default. It [rent] thus had to be paid.”).

14
65301396v.1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 15 of 101

II.

THE COURT HAS NO INHERENT AUTHORITY
TO ABATE RENTAL OBLIGATIONS

A. The Debtor Fails To Establish The Court’s “Inherent” Authority

38. | The Debtor also asks the Court to abate the Debtor’s obligation to pay rent based
on what it asserts is the Court’s “inherent” authority, yet the Court has no such inherent authority
and the Debtor’s reliance on Marrama v, Citzens Bank, 549 U.S. 365, 172 8. Ct. 1105, 166 L.
Ed. 2d 956 (2007), is misplaced.?

39, In Marrama, the Chapter 7 debtor had made misleading or inaccurate statements
in his verified schedules in an attempt to hide his transfer of a valuable property to a trust for no
consideration seven months before filing his Chapter 7 petition. After the Chapter 7 Trustee
advised the debtor that the trustee intended to recover the transferred property, the debtor sought
to convert his case to a case under Chapter 13. Marrama, 547 U.S. at 368-369, 127 S. Ct. at
1108. The bankruptcy court denied the debtor’s request to convert his case, which was upheld
on appeal, on grounds that because the debtor had acted in bad faith, its Chapter 13 case would
simply be dismissed or converted back to Chapter 7, and therefore the conversion of the debtor’s
case to Chapter 13 should not be permitted. Marrama, 549 U.S, at 370, 127 8. Ct. at 1109,

40. The Supreme Court upheld the denial of the conversion based on the text of
section 706(d), reasoning that because the debtor’s Chapter 13 case would be dismissed based on
a showing of bad faith, the debtor could not be a debtor under Chapter 13 and conversion could

be denied under section 706(d), which provides that “a case may not be converted to a case under

 

* To the extent the Debtor seeks equitable relief, it may only do so in an adversary proceeding, not by motion ina
contested matter, Fed. R. Bankr. P. 7001(7).

15
65301396v.1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 16 of 101

another chapter of this type unless the debtor may be a debtor under such chapter.” Marrama,
549 U.S. at 372-374, 127 8. Ct. at 1110-1111.

4t. The Supreme Court also noted that Section 105(a) of the Bankruptcy Code, which
grants bankruptcy judges broad authority “to take action that is necessary or appropriate ‘to
prevent an abuse of process’”, was adequate to deny the motion to convert rather than allow it
and postpose the inevitable reconversion to Chapter 7 or dismissal. Marrama, 549 U.S. at 375,
127 8. Ct. at 1112.

42. Finally, the Supreme Court noted that, as the Solicitor General argued in his
amicus brief, “even if § 105(a) had not been enacted, the inherent power of every federal court to
sanction ‘abusive litigation practice’ . .. might well provide adequate justification for a prompt,
rather than a delayed ruling on an unmeritorious attempt to qualify as a debtor under Chapter
13.” Marrama, 549 U.S. at 375-376, 127 8. Ct. at 1112. From this argument in an amicus brief
based on a power to sanction abusive litigation that “might” have provided a justification for
denial of a conversion motion “if” Section 105(a) did not exist, all of which is dicta, the Debtor
argues here that the Court has inherent authority to allow the Debtor to ignore its contractual
obligations to Shore Plaza under the Lease and not pay the rent due to Shore Plaza. That is
hardly the law. Rather, it is a blatant attempt to avoid the explicit requirement of Section

365(d)(3) of the Bankruptcy Code which obligates the Debtor to begin paying rent shortly.

B. The Court May Not Contravene Section 365(d)(3) of the Bankruptcy Code
43. Section 365(d)}(3) of the Bankruptcy Code provides that the

trustee shall timely perform all of the obligations of the debtor .. .
arising from or after the order for relief under any unexpired lease
of nonresidential real property, until such lease is assumed or
rejected... The court may extend, for cause, the time for
performance of any such obligation that arises within 60 days after
the date of the order for relief, but the time for performance
shall not be extended beyond such 60-day period.

16
65301396y.1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 17 of 101

11 U.S.C, § 365(d)(3). (Emphasis Added.) Thus, 11 U.S.C § 365(d)(3) specifically prohibits the
Court from extending the Debtor’s time for performance of its obligations to pay rent for more
than 60 days after the Petition Date.

44. Section 365(d)(3), which was “added to this section [of] the Code ... to improve
the position of lessors of nonresidential real property”, was “intended to protect real property
lessors during the period between the petition date and the date when debtor/lessees choose to
assume or reject a lease.” In re Microvideo Learning Sys., Inc., 232 B.R. 602, 604 (Bankr.
S.D.N.Y.), aff'd sub nom. In re Microvideo Learning Sys., 254 B.R. 90 (S.D.N.Y. 1999), aff'd
sub nom. In re Microvideo Learning Sys., Inc., 227 F.3d 474 (2d Cir. 2000). “Lessors are
provided with this extra protection because they are one of the few creditors who, unlike trade
creditors or utilities, are required to continue to do business with debtors post petition.” Jn re
Microvideo Learning Sys., Inc., 232 B.R. at 604; see also Inre Telesphere Commc'ns, Inc., 148
B.R. 525, 529 (Bankr. N.D. II. 1992) (“Because such a lessor, unlike utilities, trade creditors, or
post-petition employees, cannot utilize the self-help remedy of terminating their relationship with
the debtor if prompt payment is not assured, the lessor becomes, in effect, an ‘involuntary
extender of unsecured credit.”’’).

45. “The relevant legislative history indicates that Section 365(d)(3) was enacted in
order to protect landlords by requiring timely payment of lease obligations in the pre-rejection
period.” In re Valley Media, Inc., 290 B.R. 73, 75 (Bankr. D. Del. 2003).

46. To “level[} the playing field” and “to assure commercial landlords timely receipt
of post-petition rent from debtors in Chapter 11 proceedings,” Congress amended Section 365 of
the Bankruptcy Code in 1984 to include Section 365(d)(3). Jn re Stone Barn Manhattan LLC,

398 B.R. at 361-62 (Bankr. $.D. N.Y. 2008) (“Congress enacted the statute to ameliorate the

17
65301396v.1
 

 

Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 18 of 101

perceived inequities that lessors of nonresidential real property had faced during the period after
a Chapter 11 filing but before assumption or rejection”) (citing Cong. Rec. $8894-95 (daily ed.
June 29, 1984)); In re Microvideo Learning Sys., Inc., 232 B.R. 602, 604 (Bankr. $.D.N.Y.),
aff'd sub nom. In re Microvideo Learning Sys., 254 B.R. 90 (S.D. N.Y. 1999), aff'd sub nom. In
re Microvideo Learning Sys. Inc., 227 F. 3d 474 (2d Cir. 2000). “The addition of section
365(d)(3) to the Code, in 1984, addressed those concerns.” In re Montgomery Ward Holding
Corp., 268 F.3d at 210-11 (3d Cir, 2001). “Its purpose was explained by Senator Hatch.” In re
Montgomery Ward Holding Corp., 268 F.3d at 210-11 (3d Cir. 2001).

47. “As Senator Orrin Hatch, a conferee on the originating act, put it”:

This subtitle contains three major substantive provisions which are
intended to remedy serious problems caused shopping centers and
their solvent tenants by the administration of the bankruptcy code .
_. A second and related problem is that during the time the debtor
has vacated space but has not yet decided whether to assume or
reject the lease, the trustee has stopped making payments under the
lease. In this situation, the landlord is forced to provide current
services—the use of its property, utilities, security, and other
services-—without current payment. No other creditor is put in this
position. In addition, the other tenants often must increase their
common area charge payments to compensate for the trustee's
failure to make the required payments for the debtor. The bill
would lessen these problems by requiring the trustee to perform all
the obligations of the debtor under a lease of nonresidential real
property at the time required in the lease. This timely performance
requirement will insure that debtor-tenants pay their rent, common
area, and other charges on time pending the trustee's assumption or
rejection of the lease.

In re Montgomery Ward Holding Corp., 268 F.3d at 210-11 (3d Cir. 2001) (citing H.R. Rep. No.
882, 95th Cong., 2d Sess., reprinted in 1984 US.C.C.AN. 576; In re Valley Media, Inc., 290
BR. 73, 75 (Bankr. D. Del. 2003) (citing ELR. Rep. No. 882, 95th Cong., 2d Sess., reprinted

in 1984 U.S.C.C.A.N. 576.

18
65301396v.1

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 19 of 101

48. “Virtually all courts have agreed that [section 365(d)(3)] was intended to alleviate
the above described burdens of landlords by requiring timely compliance with the terms of the
lease.” Jn re Montgomery Ward Holding Corp., 268 F.3d at 210-12; In re Valley Media, Inc.,
290 B.R. 73, 74 (Bankr. D. Del. 2003)(“[t]he purpose of § 365(d)(3) is to protect landlords by
requiring debtors to timely perform their obligations arising under the lease.”).

49, In its unanimous decision in Law v. Siegel, 571 U.S. 415, 134 S.Ct. 1188 (2014),
the Supreme Court specifically held that although a Bankruptcy Court “may also possess
‘inherent power . . . to sanction abusive litigation practices” . . . “in exercising those statutory
and inherent powers, “a bankruptcy court may not contravene specific statutory provisions.”
Law y. Siegel 571 US, at 421, 134 S.Ct. at, 1194. As the Supreme Court noted, “it is hornbook
law that § 105(a) ‘does not allow the bankruptcy court to override explicit mandates of other
sections of the Bankruptcy Code.’” Id. Rather, “a statute’s general permission to take actions of
a certain type must yield to a specific prohibition found elsewhere.” Id. In this case, that
specific provision is 11 U.S.C. § 365(d)(3), which specifically provides that The Debtor “shall
timely perform all the obligations . . . under any unexpired lease of non-residential real
property.” 11 U.S.C. § 365 (d)(3). Consequently, the Supreme Court’s mandate in Law v. Siegel
prohibits the Bankruptcy Court from employing any inherent authority it may have to enable the
Debtor to avoid its obligations under the Lease.

Iv.

THE BANKRUPTCY COURT MAY NOT ENTER A
FINAL ORDER OR JUDGMENT ON THE MOTION

A, Shore Plaza Does Not Consent To Entry Of Final Orders Or Judgments

50. Although the Debtor asserts that the Motion “is a core proceeding pursuant to

28 U.S.C. § 157(b)”, Motion 48, the Motion is, at best, a non-core related proceeding and, as

19
65301396v.1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 20 of 101

both a statutory and constitutional matter, the Court may not enter a final order or judgment in
connection with the Motion absent Shore Plaza’s consent. Shore Plaza does not consent to the
Court’s exercise of the judicial power of the United States or to its entry of final orders or

judgments with respect to the Motion.

B. The Court’s Related To Jurisdiction
St. “Section 1334 grants the federal district courts jurisdiction over four types of

bankruptcy matters: (1) cases under title 11, (2) proceedings arising under title 11, (3)
proceedings “arising in” a case under title 11, and (4) proceedings “related to” a case under title
11.” Inve Lorax Corp., 295 B.R. 83, 88 (Bankr. N.D. Tex. 2003).

52. “Civil proceedings that arise under title 11 or arise in cases under title 11 are
deemed ‘core’ matters; while civil proceedings that are related to a title 11 case are deemed ‘non-
core’ matters.” In re Legal Xtranet, Inc., 453 B.R. 699, 704 (Bankr. W.D. Tex. 2011). A
proceeding is “related to” a bankruptcy if the outcome of that proceeding could conceivably have
any effect on the estate being administered in bankruptcy.” In re Lorax Corp., 295 B.R. 83, 88
(Bankr. N.D. Tex. 2003) (internal quotations and citations omitted)).

53. As the Fifth Circuit observed in In re Zale Corp.:

[Section 1334’s] reference to cases related to bankruptcy cases is primarily
intended to encompass tort, contract, and other legal claims by and against the
debtor, claims that, were it not for bankruptcy, would be ordinary stand-alone
lawsuits between the debtor and others but that section 1334(b) allows to be

forced into bankruptcy court so that all claims by and against the debtor can be
determined in the same forum.

in re Legal Xtranet, Inc., 453 B.R. 699, 706 (Bankr. W.D. Tex. 2011)(citing Jn re Zale Corp., 62
F.3d 746, 752 (Sth Cir.1995)),
54, In this case, “the claims... relating to the parties’ contractual relationship fall

within the subject matter jurisdiction of federal courts under section 1334(b)’s ‘related to’

20
65301396v.1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 21 of 101

prong.” In re Legal Xtranet, Inc., 453 B.R. 699, 706 (Bankr. W.D. Tex. 2011). First, Debtor is
the tenant under a long-term commercial, pre-petition lease with Shore Plaza for the Staten
Island Premises pursuant to the Lease. Second, in its Motion, Debtor seeks an Order abating its
rent payments as a result of governmental orders or restrictions imposed by New York State
until such restrictions or orders have been lifted. In support of such relief, Debtor relies on the
state law doctrines of force majeure and frustration of purpose, which the Debtor asserts excuse
it from fulfilling its obligation to pay rent to its landlords, including Shore Plaza. The
determination of the Debtor’s obligations under the Lease is unquestionably a matter of New
York law, which governs the Lease. Lease 938, Exhibit A at 14.

55. Thus, the Court has “related to” jurisdiction over the contract-related state law
claims asserted by the Debtor in the Debtor’s Motion.

Cc, Debtor’s Motion Concerning The Lease is “Non-Core”

56. | Debtor’s motion concerning its Lease with Shore Plaza is a non-core matter for
several reasons. Although Debtor does not reference any particular subsection of 28 U.S.C.

§ 157(b), “A proceeding is not ‘core’ simply because it ‘arguably fits within the literal wording’
of one of the listed proceedings under § 157(b)(2).” In re Legal Xtranet, Inc., 453 B.R. 699, 711
(Bankr. W.D. Tex. 2011) (citing Hoffmeyer v. Loewen Group Int'l, Inc. (In re Loewen Group
Int'l, Inc.), 279 B.R. 471, 475 (Bankr. D.Del.2002)).

57. Debtor’s claims do not “arise under” a case under title 11. See e.g., In re Legal
Xtranet, Inc., 453 B.R. 699, 709 (Bankr. W.D. Tex. 2011). “Arising under’ jurisdiction involves
causes of action created or determined by a statutory provision of title 11.” In re Legal Xtranet,
Inc., 453 B.R. 699, 709 (Bankr. W.D. Tex. 2011). “State law claims do not fall within

bankruptcy court’s ‘arising under’ jurisdiction because they do not invoke substantive rights

21
65301396v.1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 22 of 101

provided by Title 11.” Jn re Legal Xtranet, Inc., 453 B.R. 699, 709 (Bankr. W.D. Tex.
2011)(internal quotations omitted)).

58. Likewise, Debtor’s state law claims against Shore Plaza do not “arise in” Debtor’s
bankruptcy “because they could (and in fact did) exist absent [Debtor’s] bankruptcy filing.” Jn
re Legal Xtranet, Inc., 453 B.R. 699, 709 (Bankr. W.D. Tex. 2011). “Claims that ‘arise in’ a
bankruptcy case are claims that by their nature, not their particular factual circumstance, could
only arise in the context of a bankruptcy case.” In re Legal Xtranet, Inc., 453 B.R. at 709.

59. | Moreover, many courts have rejected the “attempt to incorporate . . . pre-petition
causes of action, premised on state law, into the catchall provisions of 28 U.S.C. § 157(b)(2). In
re Legal Xtranet, Inc., 453 B.R. at 711 (citing Peterson v. 610 West Owners Corp. (In re 610
West Owners Corp.), 219 B.R. 363, 372 (Bankr.S.D. N.Y.1998)). “Such an argument runs
counter to Congress’ intent in distinguishing core and non-core claims.” /n re Legal Xtranet,
Inc., 453 B.R. at 711 (in re 610 West Owners Corp., 219 B.R. at 372)).

60. Accordingly, the Motion is not a core proceeding but is otherwise related to a case
under Title 11.4 Consequently, the Court must submit proposed findings of fact and conclusions

of law to the District Court for de novo review. 28 U.S.C. § 157(c)(1).

 

* In the instant case, Shore Plaza has not filed a proof of claim, although the filing of a proof of claim would not
necessarily constitute Shore Plaza’s consent to entry by this Court of final orders and judgments with respect to the
Motion. Even if Shore Plaza “would have to eventually file a proof of claim to preserve its rights in the bankruptcy
court, that eventuality is insufficient to deem [Shore Plaza’s] . . . claims core at this time.” Jn re Legal Xtranet, Inc.,
453 B.R. at 712 (citing Lennar Corp. v. Briarwood Capital LLC, 430 B.R. 253, 265 (Bankr.S.D.Fla.2010) (“In
looking at the core versus non-core nature of the removed case, the Court must look solely to the present record, not
what may or may not happen in the Bankruptcy Cases.”); Jn re Asousa Partnership, 264 B.R. 376, 387
(Bankr.E.D.Pa.2001) (holding that “when no proof of claim is filed, claims (or counterclaims) asserted against the
debtor prepetition are not transformed into core proceedings simply because the debtor files for bankruptcy and
removes them’’)).

22
65301396v.1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 23 of 101

D. As A Constitutional Matter, The Bankruptcy Court May Not Enter a Final
Order Or Judgment With Respect To The Motion

61. Because, as described above, the rights of the Debtor and Shore Plaza under the
Lease arise entirely under state law and owe no existence to Congress or any federal statute, the
issues of rent abatement under the Lease raised in the Motion is entirely one of private rights.
Stern v, Marshall, 564 U.S. 462, 493, 131 S. Ct. 2594, 2614 (2011). Consequently, the Court
lacks the constitutional authority to enter a final order or judgment with respect to the Motion.
Id., 564 U.S. at 502-503, 131 8. Ct. at 2620.

JOINDER

62. Shore Plaza joins tn the other objections filed in opposition to the Motion to the
extent not inconsistent herewith.

CONCLUSION

63. In view of all of the forgoing, this Court must deny the Debtor’s Motion. The
Debtor should be held to the terms of its bargained for Lease and, accordingly, this Court should
deny the Debtor’s motion and grant Shore Plaza such other and different relief as the Court

deems just or proper, subject to de novo review in the District Court.

CERTIFICATION PURSUANT TO LOCAL RULE 9013-1(G)(1)
64. On Tuesday, August 18, 2020, Edward M. Fox and Nascine Howell of Seyfarth

Shaw LLP, counsel to Shore Plaza, and Paul Genender and Amanda Pennington Prough of Weil

Gotshal & Manges LLP, counsel to Debtors, engaged in a telephonic conference call to discuss

23
65301396v.]
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 24 of 101

possible consensual resolution of the Motion. The parties were unable to reach an agreement.

Dated: New York, New York

August 20, 2020

65301396v.I

SEYFARTH SHAW LLP

By: _/s/ Emma Mata
Emma Mata

700 Milam Street, Suite 1400
Houston, Texas 77002-2797
Direct Dial: (713) 238-1820

and
Edward M. Fox

620 Eighth Avenue

32nd Floor

New York, NY 10018

Direct Dial: (212) 218-4646
Direct Fax: (917) 344-1339
Email: emfox@seyfarth.com

Attorneys for Shore Plaza LLC

24
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 25 of 101

CERTIFICATE OF SERVICE

I hereby certify that on August 21, 2020 a true and correct copy of the foregoing
document was served via the Court’s Electronic Case Filing System (“ECF”) upon all parties
registered to receive electronic notice.

/s/ Emma Mata
Emma Mata

25
65301396v.1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 26 of 101

EXHIBIT A
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 27 of 101

ES

CHUCK E. CHEESE
(SHOWBIZ PIZZA TIME, IN C.)

 

 

 

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20

1209 MON LT me lu hy

—
=O

ce ed eh
HOO MEN A Be ad Bo -

RRA A A
BUNS

AJ RIB
ad OP et

LEASE AGREEMENT
TABLE OF CONTENTS

CHUCK E. CHEESE’S
Wott Shove Bb
STATEN ISLAND, NEW YGax

Section

Premises and Term
Renewal Options
Construction

Rent

Use 2 ol, eee eee eee ree,
UtintyCharges 0

Taxes eee eee eee eee,
Insurance oe
CommonAreas .. 1...”

Maintenance, Repairs and Alterations
Equipment, Fixtures and Signs
Damage by Fire or Other Casu alty
Condemnation .......
Indemnifications ..........
Assignment and Subletting
Default by Tenant |... .
Detault by Landiord __.

Party's Right to Perform Party'sCovenants
Right of Inspection
Title Matters 2200.0

Page 28 of 101

~~

Ld
wt D
CCC OCOV ams yNO Rb han wu |

Hoiging Over oy Tenant 0 11
Noticesand Payments 0... 14
Expenses of Enforcement... 11
ForceMajeure oo i
Wawver of Subrogation 0. 2
Estoppel Certificate 12
Recording 22 12
Contingency Period 20. 12
Commissions oe 12
Exclusive Use 13
Visibility and Access 0 3
Mazardous Substances 13
Compliance withlaws 0 13
RulesandReguiatioss 0 13
Accord and Satisfaction - 14
Waiver 44
Miscellaneous oo 14
Choice oflaw 14
Exculpation oflandiord 2.0.0... 14
SEPM leon cece. Exhibit A
Legal Description Exhibit B
Landiord’sWork oo Exhibit ¢
Tenant’sWork oo, Exhibit D
Proposed Building Exterior and Signage ............., Exhibit E
Prohibited Uses oo. Exhibit F

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 29 of 101

ow

-_

LEASE AGREEMENT

This Lease Agreement ("Lease") dated as of . 1991, by and
between Meredith Avenue Associates, a New York limited partnership {"Landlord*),
and Show8iz Pizza Time, inc., a Kansas corporation, (“Tenant”).

1. Presises and Term. in consideration of the obligation of Tenant to pay
rent as hereinafter provided and in consideration of the other terms, provisions and
covenants hereof, Landlord hereby demises and leases to Tenant, and Tenant hereby
takes from Landlord, that certain tract or parcel of land located at South Avenue and
Meredith Avenue, in the City of New York, County of Richmond, State of New York,
the same being more particularly described in Exhibit "A" hereto (the “Land*),
together with all rights, privileges, and easements and appurtenances belonging or
im any way pertaining thereto, and together with any building and other
improvements erected and/or to be erected thereon in accordance with Section 3
hereof (the “Improvements" and, together with the Land, hereinafter cailed the
“Premises”), TO HAVE AND TO HOLD the same for a primary term of ten (10) years
(the “Primary Term") commencing on the Commencement Date {as hereinatter
defined} and. expiring one hundred twenty (120) months after such date. The
“Commencement Date" of this Lease shall be the earlier of: (a) the date on which
Tenant opens tor business the restaurant to be conducted by Tenant on the Premises

attached hereto as Exhibit “B*. Landlord reserves the right to change the name aij
the Center. At any time after the Delivery Date, (defined in Section 3{b), Tenant or
Landlord may cease the Premises to be measured by a licensed architect and the rent
Provided in the Lease shall be adjusted accordingly (provided that the adiusted
Measurement ui the Premises shall not exceed 42,000 square feet).

2. Renewal Options. Landlord hereby grants ta Tenant the right and option
to extend the term of this Lease for two (2) separate consecutive renewal terms of
five (5) years each ("Renewal Terms") (the Primary Term and any Renewal Terms
which actually occur being referred to together as the “Term,"), the first Renewal
Term to begin upon the expiration of the Primary Term and the second Renewa!
Term to begin upon the expiration of the first Renewal Term. Tenant's right ta
exercise the renewal options granted to it in this Section 2 is conditioned upon the

Default (defined in Section 16 hereof} shall have occurred and be continuing. Except
for the options contained in this Section 3, ail of the terms, provisions and covenants
of this Lease shall apply to each of the Renewal Terms. Tenant may exercise each
such option by delivering te Landlord written notice of its election to renew no later

the first Renewal Term and no later than two hundred ten (210) days prior to the
expiration of the first Renewal Term as to the second Renewal Term.

3. Construction.

(a) Within fifteen (15) days from the date hereof, Landlord shall deliver to
Tenant all engineering and site plans, soit boring reports environmental reports,
utility plans and other information on the Premises and the Center in Landlord's
possession (together, “Landlord's Plans") which may facilitate Tenant's preparation
of plans and specifications. Within forty-five (45) days from the date Tenant receives

Landiord’s Plans, Tenant shall deliver to Landlord detailed plans and specifications

shall be conclusively presumed if Landlord fails to then specify its objections) or
specify in detail by written notice to Tenant its objections thereto. in the event
Landlord specifies objections to Tenant's Plans as herein Provided and Landiord and
Tenant are unable to resolve such objections by mutual agreement within a period
of thirty (30) days from the date of elivery of written notice thereof; (i) Landlord
shalt have the tight to make the final determination to the extent Tenant's Plans
specify structural changes to the building, the clevation of signs and other exterior
improvements, and the landscaping to be located on the Premises and (ii) Tenant
shall have the right to make the fina! determination of ail other matters in Tenant's
Plans. Landlord hereby approves and consents to the size, color, configuration and
other aspects of Tenant's proposed huilding exterior and signage set forth in Exhibit
“E*.

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 30 of 101

(>) Landlord, at its sole cost and expense, shall upon approval of
Tenant's Plans, with all reasonable diligence construct and dole 2 Duilzing to
Tenant within thirty (30: days from ine date hereof in accordance with the
specifications attached hereto as Exhibit °C" ("Landlord's Work"), upon which
delivery Tenant shall commence tonstruction of Tenant's Work (as hereinafter
defined). “Delivery Date* shall be the Cate Landlord actually delivers the Premises
to Tenant in accordance wrth Landiord’s Work. In the event Landiord does not
deliver the Premises to Tenant within thirty (30) days of the date hereof and Tenant
at any time before the Delivery Date gives Landiord written notice under this Sectron
3 {b), Landlord shall so deliver the Premises to Tenant within thirty (30) days after

(c) The Tenant's Work specified in Exhibit “D7 { “Tenant's Wark") shail
be performed by Tenant at its own cost and expense.

{d)} Selection of a supervising architect and general contractor, as well
as all other persons to be employed in connection wit Tenant's Work, shall be
within the sole discretion of Tenant; provided, however, the supervising architect
shafl be a member in good standing of the American Institute of Architects or of

performance bond, if desired; provided further, however, Tenant or any corporate
affiliate of Tenant may act as general contractor for purposes of Tenant's Work, in
which case the supervising architect may be an employee of Tenant or one of its
corporate affiliates.

(e} Landlord hereb assigns to Tenant and agrees to cooperate to
provide Tenant with the benefit of all warranties and guarantees ceraining to
improvements and equipment erected or installed upon the Premises as Landlord's
Work.

4. Rent

(a) Tenant shall pay to Landlord as "Minimum Rent":

fi) The sum of $16,820.83 in advance upon the first day of each
calendar month of the first through third Lease Years inclusive {each
“Lease Year" being equal to one calendar year, commencing on the
Commencement Date or an anniversary thereof} (equivalent to
$18.35 per square foot per year}.

(it) The sum of $18,498.33 in advance upon the first day of each
calendar month of the fourth through sixth Lease Years inclusive
(equivaient to $20.18 per square foot per year).

{iii} The sum of $20,350.00 in advance upon the first day of each
calendar month of the seventh through tenth Lease Years inclusive
(equivalent to $22.20 per square foot per year),

fiv) The sum of $22,174.17 in advance upon the first day of each
calendar month of the eleventh through thirteenth Lease Years
inclusive {equivalent to $24.19 per square foot per year).

fv) The sum of $24,172.50 in advance upon the first day of each
calendar month of the fourteen through seventeenth Lease Years
inclusive (equivalent to $26.37 Der square foot per year).

(vi) The sum of $26,326.67 in advance upon the first day of each
calendar month of the ei hteenth through twentieth Lease Years
inclusive (equivalent to $28.72 per square foot per year),

{b} Alt amounts other than Minimum Rent which are Payable to
Landiord under this Lease shall be deemed to be additional rent, All payments of

(c]) Asadditional rent hereunder, Tenant shall Day to Landlord, for each
Fiscal Year (as hereinafter defined) during of the Term of the Lease, Percentage Rent

 

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 31 of 101

equal to the amount by which four percent (4%) of the Gross Receip:s thereinafter

definedi during eact. Lease Year exceeds the Minimemn Rent payable tor sucn Lease
Year

{1} The term “Fisca! Year” as used in this Subsection: (¢], shall mean
the fiscal year of Tenant used for financial Feporing purposes. If the
Commencement Date is a date which 15 NOM the first day of a Fiscal
Year, then the fest Fiscal Year shall be for a periad of less than

commencing on the first day of such Fiscal Year and ending on the
termination date of this Lease. In computing the Percentage Rent
for the first Fiscal Year or the last Fiscal Year, as the case may be, if
such Fiscal Year contains tess than twelve (12) months, the doliar
amount of Tenant's Gross Recerpts governing Tenant's liability for
Percentage Rent hereunder shall be muitiphed by a fraction, the
Aumerator of which shall be the number of days in such shorter
Fiscal Year, and the denominator of which shall be three hundred
Sixty-five (365}.

(i) The term “Gross Receipts” shall mean the aggregate amount
of all sales (whether for cash, on credit or otherwise} of food,
beverages (both alcoholic and non alcoholic), goods, articles and
any other merchandise, and entertainment and the aggregate of all
charges for services performed (whether for cash, on credit or
otherwise} made and rendered in about or in connection with the
Premises (whether of not through a private club} by Tenant and its
assignees, sublessees and licenses, induding off Premises sales and
monies derived at or away from the Premises so jong as they are in
FCeHechon vith the resigurant Operat'ons ccnguctesg on tie
Premises, plus the aggregate amount of all receipts by Tenant with
respect to all sales made or perfarmed by means of mechanical and
other vending devices, but shall not include any Federal, State,
municipal or other sales, value added or retaiter's excise taxes paid
or accrued by Tenant, irrespective of whether such taxes are
collected fram customers or absorbed by Tenant, receipts from sales
to employees or complimentary sales, proceeds of insurance policies
received by Tenant, bulk and/or intercompany transfers of food
and/or inventory, proceeds from the sale of used restaurant
equipment, private club membership fees required ot permitted by
applicabie alcoholic beverage regulations, if any, or receipts from
cigarette vending machines or pay telephones,

(iii) Within sixty (60) Gays from the end of each fiscal quarter
within a Fiscal Year, Tenant shall deliver to Landlord a written
statement certified by an officer of Tenant setting forth the amount
of Tenant's Gross Receipts for the preceding fiscal quarter.
Simultaneously with the delivery of such statement, Tenant shall pay
to Landlord an amount equal to the estimated Percentage Reni, pro
rated for the applicable fiscal quarter. Within sixty (60} days after
the end of each Fiscal Year, Tenant shall deliver to Landlord a
written statement certified by an officer of Tenant setting forth the
Gross Receipts for the Fiscal Year and the amount of estimated
Percentage Rent paid for the Fiscal Year. If such statement indicates
that the actual Percentage Rent for the Fiscal Year exceeds the
estimated payments made, Tenant shall simultaneously pay to
Landlord the excess amount. H such statement indicates that the
estimated payments exceeded the actual Percentage Rent for the
Fiscal Year. Landlord shall pay to Tenant within thirty (30) days the
€xcess amount.

{iv) Tenant shalt maintain and preserve, ar cause to be maintained
and preserved at the principal office of Tenant in accordance with
generally accepted accounting practices for the type of business
conducted by Tenant on the Premises, full, complete, accurate and
detailed books, records and accounts of its daily Gross Receipts, both
for cash and on credit from on the Premises: provided, however,
Tenant shall not be requited to preserve any detailed books, records
and accounts as aforesaid for more than one hundred sighty (180)

 

 

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 32 of 101

days following dehvery of the written Statement provided for
heteinabove, or other books, records and accounts for a period of
more than two (2) years after the end of gach Fiscal Year covered
thereby Landtord or its agents may inspect any and all records in
Tenant's possession which relate to Gross Receipts from the
Premises, at any time during normal business hours and normal
working days. _Such examination shall be conducted in a manner
which will not interfere unreasonably with the business conducted
at Tenant's principal office. Landlord may once in any Fistal Year
couse an audit of the Gross Receipts from the Premises far the
immediately preceding Fiscal Year to be made by 2 certified public
accountant of Landlord's selection; and if the wiiltten sterement of
Gross Receipts previously delivered to Landlord shali be found to be
inaccurate, Landletd and Tenant shatl make Appropriate
adjustments so that Landlord shall receive the jull Percentage Rent
to which it Is entitled, and only such amount. Landtord shall pay for
the cost of such audit unless the sudit shal! disclose Gross Receipts of
three percent (3%) of more in excess of the Gross Receipts
theretofore reported by Tenant for that particular Fiscal Yeat, in
which case Tenant shal promptly pay te Landlord the cost of said
audit in additian to the deficiency in Percentage Rent.

entertainment center serving alcoholic beverages and for such other
USS af are incidental to the operation thereof and for any other lawful retail
pulpose with the prior consent of Landlord, which shall not be unreasonably
withheld. Landiord hereby grants to Tenant and Tenant's employees, invitees and
customers for the Term of this Lease a flon-exclusive easement to use Comman Areas
{hereinafter defined) of the Center to the same extent the Common Areas Maybe
used by the employees, invitees and customers of other tenants of the Center.
Tenant shall use the Premises ta offer goods and services at retail only (as opposed to
veholesale, manufacturing or other indurtria! classifications}. Tenant shall not use
the Premises for any of of the purposes described on Exhibit “F’. Tenant shall open
the Premises for business on the Commencement Date and shail continuously
Operate its business on the Premises during the entire term of this Lease, except for
temporary closings for repairs or alterations not to exceed ninety (90) continuous
Gays. tn the event that Tenant does noi operate its business far one hundred eighty
(180) consecutive days during the term hereof, in addition to any other remedies
provided in this Lease, Landlord may terminate the Lease and Tenant will peacefutiy
Surrender possession.

Utility Charges. Tenant shall pay all] charges incurred for the use of utility
@ Premises inctuding, without limitation, gas, electricity, water, sewer

5. ss. Tenant may use the Premises for the Operation of 2 restaurant
and/or relate

6.
services at
and telephone.

7, Taxes.

ia) Landford shail pay before delinquency all 12x85, assessments,
impositions, levies and charges ("Taxes") by any goverment suthority assessed
agalnst the Center, including but not limited to the Premises but exctuding any
portion of the Center which is separately assessed by the taxing authority,

{b) As additional rent, Tenant shall reimburse tandlord for its
Proportionate Share (as hereinafter Gefined) of Taxes assessed against the Center tor
gach tax year during the Term of the Lease. As used in this Lease Tenant's
"Proportionate Shere" shall equal a frection, of which the numerator is the area of
the Premises and the denominator is the total rentable brea of the Center lincluding
the Premises and all floors of any other tenant's space) on the appiicable date. The
amount to be paid by Tenant to Landiord pursuant to this Section 7(b) with respect
to the tax years during which the Term begins and ends shall be further adjusted
Pio: rata on the basis of the number of days of the Term occurring within said tax
year.

(c) Tenant shall pay its Proportionate Share of Taxes a estimated by
Landlord, monthly, in advance, on the first day of each month during the Term of
this Lease, 1 the sagregate of monthly amounts paid by Tenant in any yoosr is in
excess of Its Prepertionate Share of Taxes actually astessed. such excess shall be
credited against the nest succeeding payments due to Landlord from Tenant. If Such
aggregate of monthly amounts js fess than Tenant's Proportionate Share of Tares
actually assessed, the difference shall be payable by Tenant to Landlord within thirty
{30} days after notice thereof. Tenant's monthty payments shall be adjusted
annually on the basis of the previous year's actual Taxes, Within sixty (60) days after

 

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 33 of 101

the end ef each calendar year during the Term. of this Lease, Landiorg snail furnish te
Tenant a statement of the Past year's Taxes and a computation of Tenant's
Proportionate Share Woon Tenant's reasonable request, Landiord shall provide
Tenant wii copies of applicable tax bills and recerpts

(d) Notwithstanding anything herein to the contrary, if any Taxes are
sCparately assessed against the Premises or a portion thereof, Tenant shai! pay
betore delinquency the full amount of such Taxes (subject to proration for any
partial tax year) to Landlord or the taxing authority, as directed by Landiord.

(e) Notwithstanding anything herein to the contrary, if at any time
during the Term of this Lease any assessment (general OF special} is assessed against

to pay such assessment or its Proportionate Share shall apply only to that porticn of
the Taxes that would be due if Landlord elected to pay the same over the maximum
period of time (by instaliments or otherwise} permitted by the taxing authority.

{f} Tenant shall pay before delinquency ali Taxes assessed during the
Term of the Lease against the leasehold granted herein o¢ any persona’ property of
Tenant iocated on the Premises.

reserved herein or 38 a tax, corporation franchise tax, assessment, levy ar charge,

measured or based, in whole upon the Center or on the rents derived therefrom and

the extent that any such change in the present method of taxation oF assessment
relieves Tenant from the Payment of such taxes on reat estate @ they are now
KP OwN ana to the extent *hat such taxes wou'e be payable if the Ceste: were the
only property of Landlord subject to such taxes.

8. Insurance.

(a) Tenant shall insure Tena nt’s personal Property located on the
Premises against loss or damage by fire and other casualties included rn the so-called
“Extended Coverage Endorsement’ in an Mount not less than eighty percent (80%)
of the replacement value thereof.

{b) Tenant shall insure against comprehensive general labittty arsing
by reason of occurrences on or about the Premises in the amount of not less than
$500,000 in respect of joss or damage to property, sn the amount of not jess than
$3,000,000 in respect of injury to or death of any one berson, and in the amount of
not less than $3,000,000 in respect of any one accident or disaster.

by Tenant hereunder shall be with responsible insurance companies, authorized to
do business in the state where the Premises are located if required by law, shail name
Landiord as a loss payee or an additional insured, as appropriate, and shall provide
for cancellation only upon ten (10) days prior written notice to Landlord. Tenant
shall evidence such insurance coverage by delivering to Landlord, if requested,
Certificates issued by the insurance companies underwriting such risks,

{d) Landlord shall insure the Premises against loss or damage by fire and
other casualties included in the so-called “Extended Coverage Endorsement” in an
amount not less than eighty percent (80%) of the replacement value thereof, less
the cost of excavations, foundations, tootings and undergraund items.

{f) Tenant shall maintain Worker's compensation insurance covering all
persons employed, directly or indirectly, in connection with Tenant's business on the

 

 

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 34 of 101

Premises, as weil asin Connection with any of Tenant's Work o¢ any Tenant tepairar

alteration authorized by thr: Lease or consented to by Landlord, and as required by
applicable law,

9. Common Areas
2immon Areas

(a) Landlord shail ma.ntain, in good condition and repair, the Common
Areas (hereinafter defined). As used in the Lease, “Common Areas" means all areas,
space, equipment and special services provided by Landlord for the common or joint
use and benefit of the occupants of the Center, their employees, agents, servants,

the Lease, the “Center's Operating Cost” means the total of all items of 51 and
expense incurred in operating, Managing, equipping, Protecting, policing, highting,
repairing, repiacing, maintaining the Common Areas (hereinatier defined) actually
used or available for use by Tenant and the employees, agents, servants, customers
and other invitees of Tenant, but specifically including, without limitation, ail costs
and expenses for or Pertaining to gardening and landscaping, the cost of public
hability and ptoperty damage and Fre extended coverage insurance, repairs, ine

facilities and uo to ten percent (10%) of afl the foregeing costs tc covel the
Landiora’s administrative and overhead costs.

(c)_ Tenant shall pay its Proportionate Share of one-twelfth of the
Center's anticipated total annual Operating Cost monthly, in advance, on the first
day of each month during the term of this Lease, and any extensions or renewals

Costs for the past year and a computation of Tenant's Proportionate Share. Upon
Tenant's reasonable request, Landlord shall allow Tenant to review the records
regarding the Center's Operating Costs. Upon the issuance of an annual statement
of the Center's Operating Cost, if the total of Tenant's monthiy payments for such
year are less than Tenant's Proportionate Share of the Center's actual Operating
Costs, Tenant shall pay such difference to Landlord within thirty (30) days after
Tenant's receipt of such statement, and if the total of Tenant's payments are greater
than Tenant's Propartionate Share at the actual Operating Costs such @xcess shall be
credited against the next succeedin payments due to Landlord from Tenant.
Tenant's monthly payments shail be a justed on the basis of the Previous year’s total
for the Center's Operating Cost.

10. Maintenance, Repairs and Alterations.

(a) Landlord shall, at its own cost, maintain and keep in good reparr the
load-bearing members, the roof, the foundations and the exterior electrical service,
ty lines to the exterior space of the Premises,
Provided that Landlord shall not te required to repair damage to the Premises
caused by the negligence or intentional misconduct of Tenant or its agents or
empioyees. In the event that Tenant makes any structural alterations to the
Premises, as permitted under Section 10 (c}. Tenant (and not Landiord) shall at its
OWN Cost maintain and keep in good repair such structural alterations.

(b) Tenant shail at its own cost and expense to maintain the Premises,
other than the parts thereof to be maintained by Landlord under paragraph {a)
above, in good condition and repair, including but not limited to exterior entrances,
exterior walls, the HVAC system, ali door and window glass and interior lighting,
ordinary wear and tear excepted. All maintenance and repair work undertaken by
Tenant shall be done in a good and workmanlike manner, leaving the Premises tree
of liens for labor or materials

(c} Tenant shall have the Fight to make non-structural alterations,
additions or improvements to the Premises deemed necessary OF appropriate in
connection with the requirements of its business, without the necessity of obtaining

 

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 35 of 101

the prior written consent of Lendlord ang without the Payment of any additional
rent: provided, however, that any such alterations, additions or improvements shall
nol reduce or mpair the value of the Premises and shall be in coniormity with all
local codes and ordinances Tenant shall not make any structural alterations to the

shall quit and surrender to Landlord the Premises, broom-ciean, in good order and

condition, ordinary wear and tear excepted, and shall surrender to Landlord all keys
to or for the Premises

improvements made by or on behalf of or at the direction of Tenant. Tenant shall
discharge any lien filed against the Center, and any part thereof, for wark done or

materials or labor furnished with respect to the Premises by or for the benetit of

Tenant or at its request within ten (10) days atter Tenant receives notice that such
lien is fited.

V1. Equipment Fixtures and Signs.

{a} Tenant shall have the right to erect, install, maintain and operate on
the Premises such equipment, trade and business fixtures, signs and other persona!

but shall remain the Property of Tenant. Any such installations shall not mhatenally
injure or detace the Improvements. At any time durin the term of this Lease
Agreement and within thirty (30) days after termination ereoft, Tenant shail have
the right to remove its equipment, fixtures, signs and other personal property from
the Premises. Tenant shall not install any flashing or exposed neon signs on the
outside of the Premises building.

{b} Landlord agrees to allow Tenant the right te utilize the front and
back exteric: of the buitding for signage us set fort, on Exhibit “F-.

12, Damage by Fire or Other Casualty.

{a} if the Premises, or any material part thereof, are destroyed or
damaged by fire or other Casualty, Tenant shall immediately detiver written notice
thereof to Landlord.

(b) If the Premises or the Center is totally destroyed by fire or other
casualty, or if either is so dara ed that rebuilding or repairs cannot be completed
within two hundred seventy (290) days after the date of such damage, Tenant or
Landlord, by written notice 10 the other party, May terminate this Lease effecuve as
of the date of such damage.

(c) if the Premises or the Center 1s damaged by fire or other casualty but
not to such an extent that rebuilding or repairs cannot be completed within two
hundred seventy (270) days after the date of such damage, or if to such extent and
neither party has elected te terminate this Lease pursuant to paragraph (b} herect,
this Lease shalt not terminate, but Landlord shall proceed with ail reasonable
diligence to rebuild and repair the Center or the Premises respectively to
Substantially the condition in which it existed prior to such Gamage. If the Premises:
are untenantable in whole or in part following such damage, the rent payable
hereunder during the period in which they are untenantable shal! be adjusted to
such extent as may be fair and reasonable under all of the circumstances.

(d) Allinsurance Proceeds payable under insurance policies maintained
by Tenant and Landlord by reason of the occurrence of such fire or other casualty
shall be paid to the policyholder.

13. Condemnation,

(a) 11 all of the Premises or the Parking area cross-hatched on Exhibit
"A" (or if less than all, but Tenant reasonably determines that the remaining portion
cannot be operated as a restaurant and/or related entertainment ceriter serving
alcoholic beverages, having sufficient parking therefor), shall be acquired by the
right of condemnation or eminent domain fo i ‘
Purpose, orsoldtoa condemning authority under threat of condemnation, then the
term of this Lease shal! cease and terminate as of the date of title vesting in such
Proceeding (or sale) and all rentals shail! be paid up to that date.

——— oe —- .-

 

 

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 36 of 101

[D) In the event of a parual taking of condemnation which takes less
than a substantial portran of the Premises or the Parning area cross-hatched on
Exhibit “A” and Tenant determines that the remaining portion can be operated as a

parking suffiaent therefore, then Landlord, at Landiord’s sole cost and expense,
shall promptly restore the Premises or said parking area to a condition comparable
to its condition at the time of such condemnation jess the portion iost in the taking,
and this Lease shall continue in full force and effect but with an equitable reduction

{ce} in the event of such a condemnation, taking or sale, Landlord shail
be entitled to recerve any award attributable to the value of the real estate
(including the fee. the leasehold and the Improvements) and Tenant shall be entitled
to receive any award attributable to Tenant's trade fixtures and personal property or
Nterruption or relocation of Tenant's business. Landiord end Tenant shall each
execute documents reasonably requested by the other Party to carry out the intent
of this Section 13 (¢)

14. Indemnifications.

{ {a)_ Tenant shall indemnify, hold harmiess and defend Landiord and its
agents and employees from and Sgainst any and all loss, liability and expense
{including but not limited to reasonable attorneys’ fees) arising from or in
connection with: (i) the use or Occupancy of the Premises or any occurrence on the
Premises during the Term hereof; (ii) any negligent or intentionally wrongful act or
Omission of Tenant or its agents or employees during the Term hereof: or (iit) any
failure of Tenant to pertorm its obligations under this Lease, The Provisions of this
Section 14(a} shall not apply to any loss, liability and expense arising from or in
connection with the gross negiigence or intentional misconduct of Landlord or tts
agents or employees.

(b} Landlord shell indemnify, hold herriess and defend Tenant and its
agents and employees from and against any and all loss, liability and expense
(including reasonable attomeys’ fees) arising from or in connection with: (i) the use
of the Common Areas or any occurtence on the Common Areas during the Term
hereof; (ii} any negligent or intentionally wrongful act or omission of Landlord or its
agents or employees; or (iii) any failure of Landlord to perform its obligations under
this Lease. The provisions of this Section 14(b) shall not apply to any loss, liability of
expense arising from or in connection with the gross negligence of intentiona!
misconduct of Tenant or its agents or employees,

15. Assiqnment and Subletting.

(fa) Tenant shall not assign this Lease or sublet the whole or any part of
the Premises without the Prior written consent of Landlord, which consent shall not
be unreasonably withheld, provided (i) no Event of Default has occurred and 15
continuing at the time of the request for consent to the assignment or sublease, (ii}
the use to be made of the Premises by the assignee or subtenant shall be permitted
by Section 5 hereof and shall Not conflict with the business of any other then.
existing tenant in the Center, {iii) the assignee or subtenant shall assume in writing
the performance of all of the terms, provisions and covenants of this Lease on the
part of Tenant to be kept and performed and {iv} Tenant shall deliver to Landiord
within fifteen (15) days after the assignment or subletting an executed duplicate of
such agreement, together with a duly executed assumption agreement; provided,
however, anything herein to the contrary notwithstanding, Tenant, without
Landiord’s prior written consent but otherwise subject to the foregoing conditions,
may assign this Lease or subiet the whole of the Premises to a legal entity which is
either (x) the successor, by merger or otherwise, to all or substantially ali of Tenant's
assets and liabilities or {y) controls or is controlled by or is under common contro}
with Tenant, and Tenant may sublet 2 portion of the Premises to a legal entity under

or subtenant and the names and addresses of its officers, directors and stockholders,
Any such assignment or subletting shall be subject to and upon alt of the terms,
Provisions and covenants of this Lease.

ib} No assignment or subletting of collection of rent from the assignee
or subtenant shall be deemed to constitute a novation orin any way release Tenant
from further performance of its obligations under this Lease, and Tenant shall
continue to be liable under this Lease for the balance of the Term with the seme

 

 

 

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 37 of 101

{c} tn the event Tenant requests Landiord’s cansent te an assignment ar
sublease under Sectron 15(a), Landlord may elect instead to terminate this Lease by
written notice to Tenant within thirty (30) days after Landlord's receipt of such
request, such termination to be effective on the date of the proposed assignment or
sublease. However, if Tenant withdraws such request by written notice to Landlord
within fifteen (15) Gays after Tenant's receipt of Landiord’s election te terminate this
Lease, Landlord's election shal! be of ne force of effect.

16. Defauit by Tenant.

(a) The following events shall be “Events of Default” under this Lease:

(i) Tenant fails to pay any installment of rent hereby reserved as and
when the same becomes due and does not cure such default within
ten {10) days after written notice of such default is given by
Landlord to Tenant:

{i} Tenant fails to comply with any term, Provision or covenant of this
Lease, other than the payment of rent, and shall not cure such
fatlure within thirty (30) days after written notice of such default is
given by Landlord to Tenant (provided that if such default cannot

{tii} Tenant files a voluntary petition in bankruptey or is adjudicated a
bankrupt or insolvent, or fites any petition or answer seeking any
heed eization, arrangement, composition, readjustment,
hiquidation, dissolution or similar relief under the Present oF any

future federal bankruptey code or any other present ar future
fc derai, state or other bankruptcy or IntGlveacy statute or flaw, or
seeks or consents to or acquiesces in the appointment of any
bankruptey or insolvency trustee, receiver or liquidator of Tenant or
of all or any substantial part of its properties or of the Premises, and
such condition continues for a period of thirty (30) days after notice
from Landlord specifying the matter involved.

Upon the occurrence of any Event of Default, Landlord shall have
the option to pursue any one or more of the foliowing remedies without any further
notice or demand whatsoever:

() Landlord may terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails
50 to do, Landlord may, without Prejudice to any remedy which it
may have for possession or arrearages in rent, enter upon and take
possession of the Premises and expel or remove Tenant and any
other person whe may be occupying the Premises, o7 any part
thereof, by force if necessary, without being liable to Prosecution or
for any claim for damages; and Tenant agrees to pay to Landlord on
demand the amount of all loss and damage which Landiord may
suffer by reason of such termination, whether through inability to
relet the Premises on satisfactory terms or otherwise:

(1) Landlord may enter upon and take possession of the Premises and
expel or remove Tenant and ather persons who may be occupying
the Premises, or any part thereof, by force if neécessary, without
being liable to prosecution of for any claim for damages, and relet
the Premises, as Tenant's a ent, and receive the rent therefore: and
Tenant agrees to pay Landlord on demand any deficiency that may
arse by reason of such reletting:

(iii) Landlord may enter upon the Premises, without being liable to
Prosecution or for any claim for damages, and do whatever Tenant
18 obligated to do under the terms of this Lease; and Tenant agrees
to reimburse Landlord on demand for any expenses which Landlord
may incur in thus effecting compliance with Tenant's obligations
hereunder.

Pursuit of any of the foregoing remedies shall not preclude pursuit of any of the
other remedies herein Provided or any other remedies Provided by law, nor shall
pursuit of any remedy herein provided constriute a forfeiture or waiver o! any rent
due to Landlord hereunder or of any damages accruing to Landlord by reason of the

 

 
f 101
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 38 0

17, Default b Landlord. If the Landiord fails te perform of observe any
requirement of this Lease, and such failure shall continue for ten {10) days (in the
case of a default consisting of the failure to Pay Money due) or thirty (36 days (in
other cases) after written notice of such default te Landlord from Tenant specitying
the nature of such default, then Tenant May, at its option (a) deduct the amount of
any such payment to Tenant in default from Minimum Rent otherwise Payable by
Tenant to Landlord ‘Provided that no monthiy payment of Miremum Rent shall be
reduced by more than 25%, and (b) pursue any other remedies as May be permitted
by law OF equity. If any detauit (other than NONpayment) cannot reasonably be
cured within thirty (30) @ys, Landiord shall have an additional reasonable period of
tme to cure such default as tong as Landlord diligently pursues same to completron

18. Party's Right to Perform Defaultin Party's Covenants. if either party
hereto shall tie m the performance or observance of any agreement or
condition in this Lease contained on its part to be performed or observed and shall
NOt Cure such detault within any applicable time Period provided herein after notice
from the other Party specifying the default (or if such default cannot Teasonably be

cured within such time Period, and the faulting Party shall not within such time

reimburse the first Party therefor upon demand: Provided that the first party may
Sure duy such default 35 aforesaid Pid to the expiretion of fend time penus aut
after written notice to the defaulting party, if the cunng of such default prior to the
expiration of said time Penod is reasonably Necessary to protect the Premises or the
first party's interest therein, or to prevent injury or damage te persons or Property.

19. Right of Inspection and Repair. Landlord ang i$ agents and
representatives shall be ent to inspect or make Fepairs to the Premises at any
time during norma! business hours, provided only that such inspection shall not
unreasonably interfere with Tenant's business,

20. Title Matters.

(a) Landlord represents and warrants that itis the Owner in fee simple
of the Land hereto, and that it alone has full right to lease the Premises for the Term
set out herein. Landlord further represents an

rent and Preorming I obligations hereunder, shall Peateably and quietly hald and
orth i

(b} Landlord and Tenant agree that this Lease, automatically and
without the necessity of any further documentation (subject to the Brovisions of
i h

modifications, consolidations, participation, replacements and extensions thereof.
In confirmation of the toregoing, Tenant shall Promptly upon request therefor by
Landlord, and without cha rge therefor, execute an agreement in recordable form,

(c) Nowwithstanding any contrary provision in the Lease {subject to the
Provisions of Section 20(d) of this Lease}, no notice by Tenant to Landlord of any
default by Landlord under any obligation of the Lease, which default is of such a
nature as to give Tenants Tight to terminate the Lease or to reduce the rent payable
under the Lease or to any credit ar offset against future rents, shall be effective
unless and until such notice is also given to such lender and unless and until the time
period otherwise provided for herein shall have elapsed following recent of such
notice by such lender (of which Tenant has been given written Ratce), during which
period any lender of which Tenant has notice shall have the right (but net the
obligation) to remedy or cure such default.

(d} So long as Tenand is notin default of any of the terms, covenants or
conditions of the Lease. no lender or holder of a mongage on the Premises shall, by
reason of foreclosure of its mortgage or other proceedings brought to enforce the

 

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 39 of 101

subordinate its interest under the Lease to such mortgage, to provide notice of
default to such iender, and to attorn to such iender (set forth in subsections (b), (c)
and {e} of this Section 20}, Landlord shall cause each such lender or hotder of a
see aee to execute without chatge to Tenant an agreement in tecordabie form
acceptable to Landlord and Tenant.

{e} Hf the interest of Landlord shail be acquired by Landlord's iender by
reasons of foreclosure of such lender's mortgage or other Proceedings brought to
enforce the rights of the holder thereof, by deed in heu of foreclosure or by any
other method, and if such lender succeeds to the interest of Landiord under the
Lease, then the Lease and the rights of Tenant thereunder shall continue in tull force

the same force and effec as if such lender were the Landlord under the Lease.
Tenant does hereby attom to such lender as Tenant's Landlord, said attormment to
be effective and self Operative without the execution of any other instruments on
the part of any pany hereto (subject to provisions of Section 20(d) of this Lease}.

21. Holding Over by Tenant. Should Tenant or any assignee, subletsee or
licensee of Tenant hold-over the Premises or any part thereof after the erpitation of
the Term hereof, unless otherwise agreed in writing, such hold-over shall constitute
and be construed as a tenancy at sufferance only, but otherwise upon the same
terms and conditions except minimum rent shall be in an amount equal to one and

one-half (1- 1/2) times the minimum rent Payable in the jast applicable year of the
Lease Agreement.

22. Notices and Pz Ments. Ary notice, document o, Payment required or
peimitted to be delivered or temitied hereunder or by law shall be deemed to be
delivered or remitied either when actually received or, whether actually received or
not, when deposited in the United States mail, Postage prepaid, certified or
registered, return receipt requested, addressed to the party hereto at its respective
address set out below, or at such other address as it shall have theretotfore specified
by written notice delivered in accordance herewith:

Landlord Tenant

Meredith Avenue Associates ShowBiz Pizza Time, Inc.
1430 Richmond Avenue 4441 West Airport Freeway
Staten Island, New York 103D4 P.O. Box 152077

Irving, Texas 75015
Attention: Real Estate Department
With a copy to (for notice pursuant
to Section 17 anly):

Mark H. Goldberg, Esq.
Goidberg & Pines

50 East 42nd Street

New York, New York 10047

lf and when induded within the term “Landlord” there is mare than one person or
legal entity, all shall jointly arrange amon themselves for one {1) among their
numbers to receive at one {1) specified address all such notices and payments. all
Parties included within the term “Landlord” shall be bound by notices delivered by
Tenant in accordance with the Provisions of this paragraph as if each had received
such notice.

23. Expenses of Enforcement. in the event either Party to this Lease files a
lawsuit to enlorce any of the obligations of the other party under the Lease and
obtains a judgment in its favor, the other Party shali pay all costs and expenses,

including reasonable atiorney fees at all trial and appellate leveis, incurred by the
first party in enforcing such obligations. ,

24. Force Majeure. The time for performance by Landlord or Tenant of any
term, provision of covenant of this Lease (except for the payment of money) shall be
deemed extended by time lost due to delays resulting from acts of God, strikes,
unavailability of building material, civil riots, floods, material or labor restrictions by
governmental authority and any other cause not within the control of Landiord or
Tenant, as the case may be.

 

 
101
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 40 of

25. Water of Subro ation Landlord and Tenant severally waive any and
Every claim whith arises of May arise tn its faver and against the other during the
Term of this Lease for any and all loss of, or damage to, any of its property located
within or upon, or constituting a part of. the Premises, which loss or damage 15

and Tenant severally agree immediately to give to each insurance company which
has issued to it policies of insurance, written note of the terms of said mutual
waivers, and to have said insurance policies Properly endorsed, if necessary, to
Prevent the invalidation of said insurance coverages by reason af said watvers

26. Estoppel Certticate. Tenant or Landlord shall Promptly and withaut
charge or cost to the other party, certify by written Instrument, which written
instrument shail be duly executed and delivered ta the ather Party: (i) that thrs Lease
Is unmodified and in full farce and effect (or if there has been a modification. that
the same isin fuil force and effect as modified, and stating the modification). fii) the
Gates, if any, to which the Rent due under this Lease has been paid: (iii) whether the

! other party has failed tg perform, any covenant, term or condition under this Lease,
and the nature of such party's fasdure, if any; and (iv) such other relevant
information as either Party may request.

27. Recording 4 short-form memorandum of this Lease, setting forth the
term hereof, the renewal options, and such other provisions hereot as Candiord or
Tenant shall reasonably deem to be pertinent, which Landlord or Tenant, promptly
UPON request of the other party. shall execute, acknowledge and deliver to the
requesting party in recordable orm, may be recorded at Landlord's of Tenant's
Option. The requesting party agrees to provide the other party with an executed
duplicate of such short-form memorandum YOON written request,

28. Contingency Pernod,

During the
complete execution of this Lease by both parties (the “Initial Contingency Period”),
Tenant shail promptly commence and diligently Pursue, at its sole expense,

any other requirements imposed by local and state government authorities for the
construction and operation of Tenant's business on the Premises, inciuding but nat
limited to requirements regarding alcoholic beverages, games and rides, signs,
sewerage and parking (collectively, the “Permits”). Hf Tenant determines, in its sole
judgment, that it will not obtain ail the Permits betore the expiration of the Initial
Contingency Period, Tenant may extend the Initial Contingency Period by one period
of thirty (30) days (the Initial Contingency Period and any such ertension penod
which actually occurs being called the “Contingency Period”), by written notice to
Landlord before the expiration of the Contingency Period to date. If Tenant
determines, in its sole judgment, that it will not be abie to obtain all the Permits,
Tenant may terminate this Lease upon written notice to Landlord before the
expiration of the Contingency Period. Hf Tenant does not give Landlord notice as
Provided in this Section 28, enant’s right to extend the Contingency Period or
terminate this Lease shall be deemed to have been waived. Tenant shall advise
Landlord of its Progress in obtaining the Permits, including the dates of public
hearings and the results thereof. Tenant shail give Landlord written notice promptly
after all Permits have been obtained and the Contingency Period shati expire on the
date of such notice.

 

25. Commussions. Landlord agrees to pay the brokers’ commissions payable
to Welco Realty by reason of this Lease (part of which commission i$ bein paid b
Welco Realty to The Anz Company as co-broker), Landlord and Tenant shall eac
indemnify, hold harmless and defend the other party from and against any and al!
claims or demands by any other broker of similar entity alleging that the
indemnifying party engaged iti senices.

 

 

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 41 of 101

30 Exclusive Use Lanclord will not use. Knowingly sell for the imiended use,
permit others to use, or permit any tenant or the assignee or subtenant of any
tenant to use, ony land or structure owned of controlied by Landlord (or any partner
or shareholder of Landiard) within the Center for a restaurant serving pizza, a food
stand primarily serving pizza, of an arcade or game room, and will not use at permit
the use of kiddie rides or games (including but not hited to electronic, computer.
controlled and pin-ball games) on any of such land: provided that (a) other tenants
in the Center may operate up to four such games or rides, (b) this section shall not

31. Visibility and Access. Landlord agrees Not to erect, construct or install any
subsequent signage, building, or other improvements in the Center which would
obstruct or diminish the visibility of or access to the Premises from Nearby public
thorough-fares, intersections, and Parking and common areas, except those already
shown on the existing site plan attached hereto as Exhibit “A”. Landlord shail not
teduce the parking available in the portion of the Common Areas cross-hatched in
Exhibit "A*

32. Hazardous Substances.

{a} If (i) Tenant causes a study to be conducted to determine whether
any radon, asbestos, asbestos-containing material, or “Hazardous Substances” (as
that term 1s defined in the Comprehensive Environment Response, Compensation
and Liabilty Act ("CERCLA‘), 42 U.S.C. 9601 et seq., as amended) are present in the
Premises and (ii) the report resulting from such study states that Hazardous

report, resulting from a Study caused by Tenant pursuant to the immediately
preceding sentence or a study caused by Landlord, states that Hazardous Substances
are present in the premises, Landlord shall remove all such Hazardous Substances
identified in such report as part of Landlord's Work under Exhibit "C* to this Lease.

(b) Tenant shall not cause or allow the generation, teatment, storage,
oF disposal of Hazardous Substances on the Premises. In the event Tenant uses any
Hazardous Substances, Tenant shall dispose of such substances in accordance with all
applicable Federal, state and local laws, regulations and ordinances.

employees, agents, successors, and assigns, from and against any and all damage,
clarm, liability or loss, including reasonable attorneys’ fees, arising ovt of or in any
way connected to the generation, treatment, storage or disposal of Hazardous
Substances by Tenant, its employees or agents, on the Premises

(dé) Landlord agrees to indemnify and hold harmiess Tenant, its
employees, agents, successors and assigns, from and against any end all damages,
claims, liability or loss, including reasonable attomey'’s fees, arising out of or in
anyway connected to Hazardous Substances which were on the Premises before the
Delivery Date.

33. Compliance with Laws. Tenant covenants that, during the Term, no part
of the Premises or improvemenis thereon shall be used in any manner whatsoever in
violation of the laws, ordinances, regulations, or orders of the United States or of the
State, county, city or other applicable governmental subdivisions where the Premises
are located. Tenant shall comply with all such laws, ordinances, regulations and
orders now in effect or hereafter enacted Curing the Term insofar as the Premises
and any signs of the Tenant are concerned including, but not limited to, zoning
ordinances, building codes and fire codes.

34. Rules and Regulations. Tenant's use of the Premises and the Common
Areas shal! be subject at all times during the Term io those reasonable rules and
regulations adopted by Landlord, not in conflict with any of the express provisions
hereof, governing the use of the common areas, signs, exteriors of buildings,
lighting and other matters affecting other tenants in and the general management
and appearance of the Center. Tenant agrees to camply with all such rules and
regulations.

 

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 42 of 101

35. Accord and Satstaction No payment by Tenant or receipt by Landicra
of a lesser amount than the monthly rent herein stipulated shall be deemed to be
other than on account of the earliest stypulated rent, nor shall any endorsement or
statement on any check or any letter accompanying the check or payment as tent be
deemed an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landiord’s nght to recover the balance of such rent or pursue
any other remedy provided in the Lease or by law

36. Warver No waiver by either party at any time, express of implied, of any
breach of any provision of this Lease shail be deemed a warver af a breach of any
other provision of this Lease or a consent to any subsequent breach of the same or
any other provision. |f any action by either party shall require the consent or
approval of the other party, the other party's consent to or approval of such action
on any one occasion shall not be deemed a consent to or approval of said action on
any subsequent accasion ora consent to or appraval of any other action on the same
or any subsequent occasion.

37. Miscellaneous.

(a) tn the event this Lease 1s terminated pursuant to a right to do so
herein contarned, neither party hereto shali thereatter have any further obligation
or liability one to the other, and this Lease shall be of no further force or effect.

{b) The captions used in this Lease are for convenience only and shail
not be deemed to amplify, modify or limit the provisions hereof.

{c) Words of any gender used in this Lease shail be construed to include
any other gender, and words in the singular shall include the plural and vice versa,
unless the context otherwise requires.

{d} This Lease shall be binding upon and shall inure to the benef of the
Parties heretu and their respective heirs, lega: representative, successors and 353IG Ny.

(e) This Lease contains the entire agreement of the parties hereto with
respect to the subject matter hereof and can be altered, amended or modified only
by written instrument executed by all such parties.

(f) This Lease may be executed in multiple copies, each of which shall
be deemed an onginal, and ail of such copies shal! together constitute one and the
same instrument.

(g} Time is of the essence in the performance of each obligation,
covenant and condition under this Lease.

38. Choice of Law. This Lease shall be governed by the laws of the State af
New York.

39. Excuipation oflandiond. Anything contained in this Lease, at aw or in
equity to the contrary notwrthstanding, Tenant expressly acknowledges and agrees
that there shall at no time be or be construed as being any personal habiltty by oron
the part of Landlord under or in respect of this Lease or in any way related thereto or
the Premises; rt being further acknowledged and agreed that Tenant is accepting
this Lease and the estate created hereby upon and subject to the understanding that
it shali not enforce or seek to enforce any claim or judgment ar any other matter, for
money or otherwise, personally or directly against any offtcer, director, stockholder,
partner, principal (disclosed or undisclosed), representative or agent of Landlord,
but will look solely to the Landlord's interest in the Center for the satisfaction of any
and all claims, remedies ot judgments {or other judicial process) in favor of Tenant
requiring the payment of money by Landlord in the event of any breach by Landlord
of any of the terms, covenants or agreements to be performed by Landlord under
this Lease of otherwise, subject, however, to the prior rights of any ground or
underlying lessors or the holders of the mortgages covering the Center, and no other
essets of Landlord shal! be subject to levy, execution or other judicial process for the
satisfaction of Tenant's daims: such exculpation of personal liability as herein set
forth to be absolute, unconditional and without exceptron of any kind. «
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 43 of 101

IN WITNESS WHEREOF, the parties hereto have executed this Lease Agreement
as of the day and year first written.

Landlord: Tenant,

MEREDITH AVENUE ASSOCIATES, SHOWBIZ PIZZA TIME, INC.
3 New York limited partnership

By: Rebord tr: Arete
Richard M, Frank
Chairman and

Chief Executve Officer

 

WEST SHORE PLAZA LIMITED PARTNERSHIP

By: West Shore Plaza Corporation,
a Delaware corporation,
General Partner

Name: 7 '
Title:
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 44 of 101

STATE OF TEXAS
COUNTY OF DALLAS

On this day of , 1991, before me, a Notary Public in and for the
county and sfate aforesaid, CSme Richard M. Frank, Chairman and Chief Executive
Officer of ShowBiz Pizza Time, Inc., and such person acknowledged the execution of
the foregoing instrument as the act and deed of said corporation.

IN TESTIMONY WHEREOF, | have hereunto set my hand and affixed my notarial
seal, the day and year above written.

 

Notary

My appo:ntment expires:

 

(seal)
STATE OF
§

COUNTY OF

On this day of - 1991, before me, a Notary Public in and jor the
county and stale aforesaid, came of .and such person
duly acknowledged the execution of the Toregaing instrument as the act and deed
OT Sai .

IN VESTIVIONY WHEKEOF, | have hereunte set my hand and affixed my notanal
seal, the day and year above written.

 

Notary

My appointment expires:

 

(seal)

16
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 45 of 101

hn

EXHIBIT "B* (Puget)

DESCRIPTION

ALL that certain plot, piece or parcel of land, with the
buildings an¢z improvenenns thereon erected, situate, lying and
being in the Village of Chelsea, Town of Northfield, Riehmend County,
New York State, beine lots numbered Thirty-four (34), Thirty-Five
(35), Thirty-six (36), Thirty-seven (37) and Thirty-eight (38),
on map entitled "Map of 162 Valuable Lots at Chelsea, Staten
Tsland filed in Richmond County Clerks Office on October 26th, 1836
as Man 415", bounded and described as follows:
Beginning at a point on the Southerly side of Chelsea Road
{33 feet wide) distant 898.72 feet Fasterly from the corner formed
by the intersection of the Southerly side ef Chelsea Road and the
Fasterly side of “eredith Ave. (50 feet wide), sald pélnt of
beginning having the co-ordinate values of South 20440.240
West 61464.494;
running thence South 37 degrees 03 minutes Of seconds
East 154.00 feet:
thence North 52 deqrees 56 minutes $4 seconds East 160.00 feet:
thence North 37 degrees 03 minutes 06 scconds West 125.64 feet
to the Southerly side of Chelsea Road:
thence South 68 degrees 46 minutes 4& seconds West along

the Southerly side of Chelsea Road 163.94 feet to the point or.
a ‘,
Place of heqinning. ea .

+
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 46 of 101

TITLE NO

\

Xe

~

Y

y
2s

a

Samtlit

SCHEOULE A — Description

PARCEL TI

All that certain plet, piece or parcel of land, situate, lying,
end being in the Borough of Staten Lalend, City and State of

New York, bounded and deseribed aa

follows:

Beginning at the corner interseccion of the southeasterly cide of
Cheises Road (33 feet wide) and the northeasterly side of Meredith
Avenue (SO feet vide) the Coordinates of which seid poinr of

beginning are south 20858.707 vest

3? degrees $8 minutes 35 seconds east

of Heredith Avenue 693,;69 feet:
thence north $2 Jegrees Of pisuces

northessterly side of Meredith Avenue

thence south 37 degrees 58 ninutes

erly aide of Meredith Avenue (80 feet
thence north 38 degrees 10 minuces 14

thence north 37 degrees 03 ninutea

&2253,916;

2>
35

Funn

seconds aast 30
(86 feet wide};

ing thence south

along the norcheasterly side

feet to the

peconds weet along the northeasre
wide) 409.65 feer;
seconds east 969.96 feet;

66

seconds

thence northerly on «a curve deflecting to the
2814.93 feecr and a central angle of 9 degrees

an are distance of 466.16 feet;
thence north 36 degrees 46 minutes

southeasterly side of Chelsea Road;

thence south 70 degrees 44 minutes

32 seconds

38 seeonds

easterly side of Chelsea Road 356 feet;,

thence south 37 degrees 03 minutes
thence scuth S52 degrees 56 tinutes
thence north 37 degrees 03 minutes

southeasterly side of Chelses Road:

thence south 68 degrees 46 minutes

O06 seconds
54 sgeeonds
O& aecondse

4&8 seconde.

eantetly side of Chelsea Road 295.05 feet;

thence south 62 degrees £5 minutes
southeasterly side of Chelazea Road
thence south 52 degrees 39 einutes
southeasterly side of Chelsea Road
thence south 37 degrees 315 minutes
thence south 52 degrees 16 minutes
thence north 37 degrees 35 minutes

OS seconds

weat
lefr

29 zwinuces

west
west
eaat
weat
Weact

west

weet

366.38 feet;

35 seconds
$3.32 feet;
20 seconds
28 seconds
22. seconde

the southeasterly aide of Chelees Road;

thence acuth 52 degrees 39 minutes

easpterly side of Chelsea Road $3.97 feer to the corner

place cf Beginning,

35 seconds

aatd

(se Atwercel Sttsrd 4)

DESCHIP TION

veet
cant
weet

weet

west

1.75 feet;
» with # radius of
18 aeconds,

55,28 feet to the
along the south=-
125.64 feet;

100 feet:

154 feerc to the
along the soucth=
etill along the
atill along the
99,68 feet;

1360 feer;
100.06 feat to

slong the south-
the peint or
 

 

 

 

 

_——

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

          

 

 

or TTT pa

EXHIBIT 7A"

 

 

MEREDITH AVENUE

— ANSITE.

 

 

Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 47 of 101

#00000 50 -T
54.84607 50 FT
1149 H SO FT
8177833 50 FT
353.708 83 $0 FT

763900 50 FT

BP 3F SO FT

WEST SHORE PLAZA.

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 48 of 101

EXHIBIT “CC”

LANDLORD'S WORK

This Exhibit “C” « hereby attached to Lease Agreement dated

. 1991. All work other than that which 1 speafically provided Tor hereunger
fo be performed by Landlord and as per Tenant's Plans and Specifications (as defined
in the Lease), 1s to be performed by Tenant. at Tenant's expense, and shall be
hereinafter referred to as “Tenant's Work".

1. WORKING DRAWINGS: Landlord will provide to Tenant at Landlord's cost,
scale drawings of the premises including the location of ali structural posts,
electncal service, water service, gas service, rear doors, toilet rooms,
sprinkler system, all raof penetrations and floor penetrations. After receipt
of Landiora’s plans, Tenant will provide to Landlord at Tenant's cost. scale
drawings of alf rntenor finish work and fixturization.

2. (INTENTIONALLY OMITTED)

3. [INTENTIONALLY OMITTED)

4, STOREFRONT CONSTRUCTION: The storefront construction wiibe "AS
TS".

5. OEMISING WALL: The demusing walls shall be constructed usiny 3 5/8" vide
USG {or equal) metal studs spaced on 16" centers or as required for
compliance wrth pertinent regulation, provides required backing and other
support for items mounted on the finished covering. Provide thermal batt
insulation such as manufactured by The Manville Corporation or equal.
Gypsum wallboard to be 5/8” thick complying to Federal Spec $5-L-30D or
fire retardant wallboard Type lll, Grade X, Class 1 and water-resistant wall
board Type Vil, Grade W, Class 2, where shown on Tenant's drawings. All
joints to be taped and bedded. Provide noise abatement such as necessary

to satisfy requirements of location governing authorities and adjacent
Tenant.

6. DELIVERY AND EXIF DOOR. Asis.

7. ACOUSTICAL CEILINGS: Provide an allowance of $16,500 in leu of retail
drop ceding.

8. CONCRETE FLOOR SLAB: Provide concrete floor slab in all lease areas. Slab
ta be a minimum of 4" thick with proper structural reinforcement, designed

with sufficient structural support (grade bears) as designed by Registered
Structural Engineer.

9. HVAC. Prewide thirty (30) total tons of rool top air conditioning and an
allowance in neu of retail ducting, Heating medium to be natural gas with
inside temperature of minimum of 65 F.

10. ELECTRICAL SERVICE: Provide 400 Amp 120/203/3 phase/4 wire electrical
metered service with a fused disconnect.

17. WATER SERVICE: Provide a minimum 2-12° metered domestic water

service inside of lease space. Water line pressure to be a minimum of 30
PSL

12. GAS SERVICE: Provide a minimum of 2" gas metered service inude of lease
space. If gas line 13 more than 30 LF from space, line size to increase to 37,
Prowide a minimum of 2000 CFM at 12 o7.
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 49 of 101

13. SANITARY SERVICE: Provide 4" sanitary service inside of lease space ai ar:
invest that will allow a grease trap adequate fiow.

14. {INTENTIONALLY OMITTED}

18. SPRINKLER: Provioe an aiowance of $6,300 in ireu of retail sprinkler system.
Landitord shall be responsible for FACP, 1f required by code.

16. ROOF: Pursuant to Landlord's specifications.
17. TOILET ROOMS: None.

18. DUMPSTER PAD: Provide Asphal: dumpster pad convenient to service
door

19. PARKING: Provice site development plan to Tenant showing adequate
parking, handicap parking locations and total available parking. Handicap
ramp

20, HANDICAP RAMP. Handicapped parking pursuant to New York City Code.

21. Landlord shal! obtain all necessary permits for Landiord’s work.

22. Landiord and/or its contractors and/or subcontractors are responsible for
temporary utilities for their work including payment of utility bills.

Sy (Landlerd} By (Tenant)

MEREDITH AVENUE ASSOCIATES, SHOWBIZ PIZZA TIME, INC.
a New York limited "Z|

By: US £. Za! By: Ae baa tn: sant
Name: iran : ran
Title: Chairman an

Con it iy Chief Executive Officer

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 50 of 101

EXHIBIT “D"
TENANT'S WORK

This Exhrbit DO is hereby attached to Lease cated , 1991. Except for
Landlord's Wors speaneo in Exnibit C of the Lease, Tenant shall at rts own cost and
expense construct and equip its demised premises. Tenant's Wark, which shall
conform to all applicable governing codes, shall include but not be limited to the

following:

1. KNEE WALL: Masonry knee wail | approximately 36 inches high across front of
Premises. Plus ali store front construction.

2. DELIVERY DOOR: Per Tenant's plans and specifications.

Las

HVAC: If additional service is required, pursuant to Tenant's plans and
specifications.

4. ELECTRIC: If additional! service 5 required, pursuant to Tenant's plans and
specifications.

CEILINGS: Per Tenant's plans and specifications.

TOILET ROOMS: Per Tenant's plans and specifications.
FLOORING: Floor coverings including materials and installation.
WALLS: All interior partitions and walls within the premises.

UTILITIES DISTRIBUTION: All water, sewer, electrical (from the distribution
panel), gas and telephone lines and equipment within the demised premises.

10. TRADE FIXTURES. Al store fixtures, cases, paneling, cornices, etc.

oom AH

tt, Terant sali obtain ait necessary permits for Teant's work
12. PLUMBING: Any drinking fountains, water coolers, or other plumbing
fixtures.

+3. SIGN: Building, pylon facade and signage in accordance with Tenant's sign
requirements and approved by Landiord and local governmental agencies.

14, Tenant and/or its contractor and/or subcontractors te obtain and pay for af!

permits.
+5. Exterior: All exterior color selections shall be approved
by Lendlord.
By: (Landlord) By: (Tenant)
MEREDITH AVENUE ASSOCIATES, SHOWBIZ PIZZA TIME, INC.
a New York limited 2 ership
YJ
By: LL. By: nKichud La en
ame: Tehard M. Fran

 

Tithe: Chairman and
a Chief Executive Officer
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 51 of 101

 

aie &

rte baie ih aa Fay IMSEDE PALNTED PLASTIC FACE WIth PmS-350 RED

mu sth it hy BINED Puagyic. tga teas: + 4400 wt - ~
soit te eae te ee hr ee aE ah:
ogo") Pa TE CGLOR FUMISH eae a TE aap a a i |

| CCL-36-WS CC-24-WL CCP-24-WL
\

\ ws _

 

EXHI8IT *£"

  

 

 

 
  

COLOR GUIDE FoR LOGO

NO Tia

 

 

PN re a a ee ee

a,

 

 

 

au" |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 52 of 101

EXHIBIT F

USE RESTRICTIONS

Health club or fitness center, reducing, diet, dance or physical culture facility.
Primary use of the sale of women’s wear apparel.

Primary use of the sale of party goods, greeting cards or costumes.
Primary use of the sale of health or beauty aids.

Prescription pharmacy.

Primary use of the sale of computers.

Primary use of the large size women’s wear store.

Office space.

Sale of prescription eyewear.

An establishment selling or exhibiting pornographic materials.
An ice skating rink.

Amassace partor

Aroller skating rink,

A billiard parlor.

A theatre of any type.

An automobile showroom.

An off-tract betting parlor.

An automobile service center and/or filling station.

Acarwash

Adance hall.

Adiscoteque.
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 53 of 101

LIENHOLDER’S ACKNOWLEDGMENT

STATEOF — ss)
SS.
COUNTY OF )
On this — dayoof ; ; ; . 2007. before me.

personally appeared
personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person or entity upon behalf of which the person acted,
executed the instrument.

 

 

WITNESS MY HAND AND OFFICIAL SEAL.

 

_ (seal)
Signature
LIENHOLDER’S ACKNOWLEDGMENT
STATE OF
} SS.
COUNTY OF __. )
On this day OF ; _. 2007, before me,

7 personally appeared
personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his authorized capacity. and
that by his signature on the instrument the person or entity upon behalf of which the person acied,
execuled the instrument,

 

WITNESS MY HAND AND OFFICIAL SEAL.

(seal)

 

Signature

Staten Ishind, NOY aadudy Page 4 of 5
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 54 of 101

LESSEE’S ACKNOWLEDGMENT

STATE OF TEXAS }
} Ss.
COUNTY OF DALLAS )

On this . | day of | _ 7 _, 2007, before me,
__ ____, personally appeared MARSHALL R. FISCO, JR. personaliy
known to me to be the person whose name is subscribed to the within instrument and acknowledped
to me that he executed the same in his authorized capacity, and that by his signature on the
instrument the person or entity upon behalf of which the person acted. executed the instrument.

 

 

 

WITNESS MY HAND AND OFFICIAL SEAL.

 

 

cc (seal)
Signature
SPATE OF oe )
) 8S.
COUNTY OF )
On this —  —— day of . . 2007, before me.

personally appeared

personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person or entity upon behalf of which the person acted,
executed the instrument.

 

WITNESS MY HAND AND OFFICIAL SEAL.

(seal)

Signature

Staten Tehind, NY #494) Page 5 of 5
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 55 of 101

 

 

GRUCKE CHEESES. - Proposed Front Elevation

Staten Island, NY March 28, 2007 Carter=Burgess

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 56 of 101

 

CHUCK EE CHEESE'S. Proposed Front Elevation
Staten Island, NY March 28, 2007 Carter=Burgess

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 57 of 101

 

CRUCKE CHEESES. Proposed Front Elevation
Staten Island, NY March 28, 2007 Carter=Burgess

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 58 of 101

EXHIBIT B
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 59 of 101

wot te 4

owe TAP SAY?

an
|}

FIRST AMENDMENT OF LEASE Ones ow bee

*
“ .

-
wae FS

AGREEMENT dated as of this day of July 1992 byl‘sng

between Meredith Avenue Associates, a New York 1 im [Steped temeiree Comeraton
partnership having an office at 1430 Richmond Avenue, Staten ~
{sland ("Landlord") and ShowBiz Pizza Time, Ine., 4a Kansas
corporation having an office at 4441 Wese Airport Freeway,

Irving, Texas 75015 ("Tenant"), Landlord and Tenant entered into

an agreement of Lease made November 25, i199] (the "Lease"), ALi

words and phrases that are defined in the Lease shall have the

Same meaning in this Amendment.

 

 

 

WHEREAS, Gandlord and Tenant desire to amend the Lease to
Provide for the establishment of the Rent Commanceament Date and
in addition thereto desire Eo amend the Lease in cther ressecrs
S.. a8 more parcicuidarly set forth herein,

NOW, THEREFORE, in consideration of the sum of TEN ($10.00)
DOLLARS and other good and valuable consideration by each of the

2. Upon the execution of this First Amendment of Lease
Tenant shall pay to Landlord the sum of $18,996.55 representing
the first month's rent ($17,146.55), Real Estate Taxes ($350.00)
and Common Area charges ($1,500.00),

3. Provided that Tenant (i) is not in default beyond
any cure period granted in the Lease and {ii} is unable to
Gperate the Leased Premises in substantial conformance to its
methods used in its systems of such restaurants, Tenant shall
have the right at any time Prior to March 1, 1993 to terminate
the Lease upon ninety (90) days pricr notice to Landlord on the
following terms and conditions.

(A) At the end of the ninety (90) day period, Tenant
shall (i} vacate the Leased Premises in the condition set forth
in the Lease (Tenant shall remove only Furniture and moveable
equipment from the Leased Premises and Landlord shall retain
other Tenant improvements and fixtures of a permanent necure);
and (ii) pay to Landlord a sum equal to (a) nine (9) months Fixed
Minimum Rent, Real Estate Taxes and Common Areas Changes and (b)
any deficiency due Landlord for the preceeding ninety (90) days
for Fixed Minimum Rent, Real Estate Taxes and Common Area
Charges;

(B) Landlord shall have reasonable access to thea Leased
Premises for the Purpose of exhibiting the same to prospective
tetants and to post any "Te Lease" Signs upon the Leased
Premsies, during sai¢ ninety (90) day period; and

(C) Execute a cancellation and Surrender agreemenc
terminating the Lease.

4, Tenant covenants and agrees to open the Leased Premsies
for business to the public on or before November 28, 1992.

PROFILED

 

 
 

Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 60 of 101

      

 

5. Provided that Tenant ts not in defaule beyond any
applicable cure period, Tenant shall receive @ rent credit equal
$34,293.66 as set forch below. In the event Tenant exercises its
Option to cancel the Lease as set forth in Paragraph 3, then said
rent credit shall be deducted from Tenant's termination payment
due Landlord. In the event Tenant elects net to cancel the Lease
then Tenant shall receive a rent credit of $17,146.55 for the
fixed minimum rent due on March 1, 1993 and $17,146.55 For the
fixed minimum rent due on March i, 1994,

6. Except as Specifically modified herein all of the terms
covenants and conditions in the Lease Contained are and shail
remain in full force and effect,

IN WITNESS WHEREOF, the Parties heraunto caused this
agreement to be executed as of the day and year first above
written,

MEREDITH AVENUE_ASSOCIAT

By:

 

WEST SHORE PLAZA
“ LIMITED PARTNERSHIP

By: West Shore Plaza Corporation,

a Delaware Corporation
General Partner

By:

 

SHOWBIZ PIZZA TIME, INC,

By:

DATED: , 1992
APPROVED AND CONSENTED TO:
THE BANK OF TOKYO TRUST COMPANY

BY;

 

 
P

'

3

e 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 61 of 101

Casi G
SEP~G2-2003 Lass
BUS jarsy MANDEL PESNIkK 2 FAISEP pc

 

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE made as of the day of APAAL 2002

between WSP Capital, LLC, a Delaware limited liability company, having an office at 152 West 57°
Street, 44" Floor, New York, NY 10019 ("Landlord"), and CEC ENTERTAINMENT, INC. (ffk/a

ShowBiz Pizza Time, Inc.), a Kansas corporation, having an office at 4441 W. Auport Freeway,
Irving, TX 75062 ("Tenant"):

WITNESSETR:

WHEREAS, by that certain Lease dated November 25, 1991, as amended by a certain First
Amendment of Lease dated July 1992 (as amended, the "Lease", Meredith Avenue Associates, a
New York limited partnership, leased to Tenant certain premtises (the "Demised Premises") located
in the shopping center known a West Shore Plaza, jocated at South Avenue and Meredth Avenue,

Staten Island, New York;

WHEREAS, Landlord has succeeded to the interests of Meredith Avenue Associates under
the Lease; and

WHEREAS, Landlord and Tenant are mutually desirous of further amending the Lease as
hereinafter provided.

NOW THEREFORE, in consideration of the sum of Ten ($10.00) Dollars and other good
and valuable consideration paid by each party to the other, the receipt and sufficiency of which are
hereby acknowledged by both parties, Landlord and Tenant do hereby covenant and agree as
follows:

I. The recital clauses set forth above shall be deemed a Part of this Second Amendment to
Lease as though set forth verbatim end at length herein.

2. Except as otherwise expressly set forth herein, all capitalized terms in this Second
Amendment to Lease shall have the meanings set forth for such terms in the Lease.

3. Landlord and Tenant hereby acknowledge that Tenant has exercised the option for the first
Renewal] Term and that the Lease is therefor extended for a further term of five years from

September 1, 2002.

4, Section 4(a) of the Lease is hereby amended by (a) deleting clauses (tv) and (v) and
substituung therefor the following:

“{iv) The sum of $12,833.33 in advance upon the first day of each calendar month
commencing September 1, 2002 through to February 28, 2005 (equivalent to $14.00 per square foo!
per year);

. (v) The sum of $14,666.66 in advance upon the first day of each calendar month
ea neing March 1, 2005 through August 31, 2007 (equivalent to $16.00 per square foot per
year);

(vi) The sum of $24,172.50 in advance upon the first day of each calendar month
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 62 of 101

BEP“A2-2003 asap
lass MANDEL RESNIF & KAISER pe 212 5°3 ager

of the sixteenth and seventeenth Lease Years (equivalent to $26.37 per square foot per year);” and
(b) renumbering the existing clause (vi) as clause (vii).

5. Section 4(c) of the Lease is hereby amended, for the firet Renewa! Term only, so that
Percentage Rent shal! equal fous (4%) percent of Gross Sales in excess of $1,400,000.00 per annum
(or a proportionate part thereof for periods less than a full year) for the period from September |,
2002 and ending February 28, 2005, or in excess of $1,600,000,00 per annum (or 4 proportionate
part thereof for periods less than a full year) for the balance of the first Renewal Term.

6. Section 22 of the Lease is hereby amended by (i) deleting the words ‘‘ShowBiz Pizza Time,
Inc." and substituting therefor the words “CEC Entertainment, Inc., and (ii) by deleting the
Landlord's notice address as set forth therein and substituting therefor the following:
ord’ :
Camegie Hall Tower,
152 West 57” Street,
44" Floor,
New York, New York 10019
Attention: General Counsel

. ord’ i a
Camegie Hall Tower,
152 West 57° Street,
44* Floor,
New York, New York 10019
Attention: Managing Director of Asset Management

7. Section 30 of the Lease is hereby amended by adding to the end thereof s new sentence as
follows “Nothing in this Section 30 shall Prevent the use by an occupant (which occupant may a
local, regional or national chain) of up to one thousand square feet of Noor area (exclusive of seating)
as a pizzefia which is part of a food court, which food court is an incidental] part of a flea market, or
multi-department retail store located in the Shopping Center.”

8. Provided Tenant is not in default under the terns and conditions of this Lease beyond apy
applicable cure period, if Tenant's total Gross Receipts for the twelve month period ending June 30,
2004 are jess than $1,800,000,00, Tenant shall have the one time right to terminate this Lease
(hereinafter called "Tenant's Gross Sales Termination Right"). Tenant shal! exercise Tenant's Gross
Sales Termination Right by sending on or before August 3), 2004, six (6) months notice thereof to
Landlord (the "Termination Notice"). The Termination Notice shail be accompanied by proofix the
form of Tenant’s typical statement of Gross Receipts signed by an authorized representative of
Tenant, showing that the annual Gross Receipts for said period were less than $1,800,000.00.
Tenant shall vacate the Premises on or before February 28, 2005 and deliver possession to Landlord
m the condition required herein, and thereupon neither party shal] have any further obligation to the
oder.

9. (a) Except a5 expressly modified by this Amendment, the Lease and al] the terms,
covenants, conditions, provisions and agreements thereof, are hereby in all respects, ratified,
confirmed and approved.

(b) Tenant hereby affirms that, as of the date hereof, no breach or default by Landlord
has occurred, and that the Lease and al! of its terms, covenants, conditions, provisions and

 

Pois- By
 

643 Filed in TXSB on 08/21/20 Page 63 of 101

Cage 0p R163 | Document
se : MAMIE! RFSNIkK g KAISER pe

RUZ er geen

Ale 73 BPAY oP ong ag

agreements, except as modified by this Amendment, are in full force and effect.

(c) Landlord hereby affirms that, as of the date hereof, no breach or default by Tenant
has occurred, and that the Lease and all of its terms, covenants, conditions, provisions and
agreements, except as modified by this Amendment, are in full force and effect, with no defenses
or offsets thereto.

9. This Second Amendment to Lease may be executed on one or more counterparts each of
which when so executed and delivered shal] be deemed an original, but all of which when taken
together shall constitute but ons and the same instrument.

IN WITNESS WHEREOF, the partics have hereunto set their hands and stals as of the day
and year first above written.

WSP CAPITAL, LLC .
BY: WSO Adauisite>, LLC meunens men ge.

    

JORDAN J, METZ2
VICE PRESICCR ST

CEC ENTERTAINMENT, INC.
By: (
Don MeKeelmes MW Gb0h rie,

Real Estate Counsel/Director of Real
Estate

TOTAL Fig
 

Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 64 of 101

THIRD AMENDMENT OF LEASE

This THIRD AM ENDMENT OF LEASE (“Third Amendment”) made as of April
4, 2007 by and between SHORE PLAZA LLC, having an address c/o ACHS
Management Corp., 1442 Broadway, 3rd Floor, New York, New York 10018
(“Landlord”) and CEC ENTERTAINMENT, INC., D/B/A Chuck E. Cheese’s having an
address at 4441 West Airport Freeway, Irving Texas 75062 ('Tenant”).

WITNESSETH

WHEREAS, Landlord's and Tenant’s respective predecessor in interest are
parties to that certain I case Agreement dated November 25, 1991, as amended by a
certain First Amendment of Lease dated as of July, 1992 and a certain Second
Amendment to Lease dated as of April 8, 2002 (collectively, the “Lease”) demising a
portion shown on Exhibit A-I to this Third Amendment (the “Premises”™) of the West
Shore Plaza shopping center, known by the street address of 1775 South Avenue, Staten
Island, New York (the “Center”) to Tenant. (Capitalized terms not defined herein are
defined in the Lease.)

WHEREAS, Landlord and Tenant desire to enlarge the Premises by
approximately 5,375 square feet adjacent to the Premiscs as shown on Exhibit A-1 to this
Third Amendment (the “Expansion Space”), to state the size of T enant’s Proportionate
Share. to extend the term of the Lease following the addition of the Expansion Space to
the Premises. to increase the Minimum Rent following the addition of the Expansion
Space to the Premises, and to amend the Lease with respect to other matters.

NOW. THEREFORE in consideration of the mutual premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby acknowledged,
Landlord and Tenant hereby agree as follows:

1. Tenant shall, within one hundred twenty (120) days from the date of this Third
Amendment (“Tenant's Diligence Period”), engage registered architects, engineers and
other consultants and otherwise act diligently, including, without limitation, prepare
detailed plans and specifications in form reasonably satisfactory to Landlord, prepared
and certified by a registered architect or licensed engineer, and suitable for filing with the
applicable governmental authority, if filing is required by any applicable laws (“Tenant's
Plans") for its use of the Expansion Space for its operation of Chuck E. Chcese’s in
sufficient detail to submit to the applicable governmental authorities for the issuance of
the necessary permits and approvals, Tenant shall promptly submit Tenant’s Plans to
Landlord for Landlord’s review and approval. Landlord shall review and comment on
Tenant's Plans. and any revisions to them, within ten (10) business days afier Landlord
receives them. Tenant shall, within Tenant’s Diligence Period, afler Landlord’s review,
comment and re-review (if any) and approval, submit Tenant's Plans to the governmental
authorities, ‘Tenant shall give Landlord periodic verbal reports of Tenant's efforts. If
Tenunt determines that it is unlikely to obtain from the appropriate governmental

 
 

Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 65 of 101

authorities all permits and licenses necessary for the construction and operation of the
improvements and installations to he constructed or installed by Tenant within the
Expansion Space, it shall promptly so notify Landlord (“Tenant's Expansion ‘Vermination
Notice”) as soon as it makes such determination, but not later than the last day of
Tenant’s Diligence Period. If Landlord has not received Tenant's Expansion Termination
Notice on or before the last day of Tenant’s Diligence Period, Tenant shall be deemed to
have waived its right to so notify Landlord. Tenant may, but is not obligated to, notify
Landlord prior to the expiration of Tenant's Diligence Period that Tenant waives its right
to give Tenant’s Expansion Termination Notice.

> Tenant acknowledges that on the date of this Third Amendment, the Fxpanston
Space is leased to another lessce. Provided that Landlord has not timely received
Tenant’s Expansion Termination Notice, within ten (10) days afler the earlier to occur of
(a) the end of Tenant’s Diligence Period and (b) Tenant’s notification to Landlord that
Tenant waives its right to send Tenant's Expansion Termination Notice, Landlord shall
make good faith efforts to negotiate with the lessee so that Landlord will be able to
deliver the Expansion Space, free of other occupants, to Tenant on or before one hundred
twenty (120) days after the expiration of Tenant's Diligence Period (the “Outside
Expansion Space Delivery Date”) in broom clean, “current” condition, with all shelving,
furniture and debris removed, and free of hazardous materials (excluding methane gas).
Landlord shall be entitled to extend the Outside Expansion Space Delivery Date by a
maximum of ninety (90) days, by notice to Tenant. Landlord shall have no liability to
any third parties if Landlord cannot deliver the Expansion Space to Tenant. Landlord
shall have no obligation to deliver the Expansion Space to Tenant if any Events of
Default are in existence on the Expansion Space Delivery Date (hereinafter defined) and
Landlord shall so notify Tenant (““l_andlord’s Expansion Termination Notice’).

Landlord shal! have no obligation to do any work to the Expansion Space to
prepare it for Tenant, unless otherwise stated. Tenant shall accept the Expansion Space
on the date that Landlord notifies Tenant that the Expansion Space is vacant and broom
clean (the “Expansion Space Delivery Date”) and the Expansion Space shall bc deemed
to be part of the Premises from the Expansion Space Delivery Date. Landlord and Tenant
shall execute an agreement in the form attached to this Third Amendment to set forth the
Expansion Space Delivery Date.

3. Concurrent with cither (a) Landlord’s receipt of Tenant's Expansion
Termination Notice, or (b) Tenant’s receipt of Landlord's Expansion Termination Notice,
whichever shall occur, if any, then the Expansion Space shall not become part of the
Premises, Tenant shall have no further right to lease the Expansion Space, and the
following sections of this Third Amendment shall be dcemed deleted, null and void ab
initio: the second sentencc of section 5, sections 6, 7 and 9 in their entirety, and the
second sentence of section 10.

4. Until the Expansion Space Delivery Date, the provisions of the Lease that do
not relate to the Expansion Space, including, without limitation, the provisions relating to
the payment of rent under Article 4 (a) of the Lease, and the term of the case, shall
remain in full force and effect. If the Expansion Space does not become part of the

1

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 66 of 101

Premises, the provisions of the Lease that do not relate to the Expansion Space shal] not
be effected and shall remain in full foree an effect.

5, The rentable square feet of the Premises is, on the date of this Third
Amendment, zpproximately 11,213. From and after the Expansion Space Delivery Date,

the Premises will be approximately 16,588 square feet.

6. Commencing on the Expansion Space Delivery Date, section | of the Lease
shall be deleted in its entirety, and the following shall be substituted in its place:

1 Premuses and Term

 

In consideration of Tenant’s obligations under the Lease, from and afler the
Expansion Space Delivery Date, Landiord hereby demises and leases to Tenant, and
Tenant hereby leases from Landlord, the Premises (including the Expansion Space), for a
term (“Term”) of ten (10) years, ending on the last day of the tenth Lease Year.

7. After the Expansion Space Delivery Date, section 2 of the Lease is deleted in
its entirety and the following is substituted in its place:

2. Renewal Options.

(a) After the Expansion Space Delivery Date, provided that Tenant is not in
default in the performance of its obligations under the Lease at the time that Tenant gives
notice to Landlord that it would like to extend the Term of the Lease and at the time of
the expiration of the Term of the Lease, Tenant shall have the option to extend the Term
of the Lease for two (2) consecutive five (5) year periods (the “Renewal Term(s}’).
Tenant shall not have the option to extend the Term of the Lease for the second Renewal
Term if the first Renewal Term is not in effect. Tenant shall exercise its options to
extend the Term of the Lease by the Renewal Term(s) by so notifying Landlord on a date
that is not earlier than thirteen (13) months, nor later than one {1) year, prior to the
expiration of the Term, (including the Term as extended by the first Renewal Term, if
applicable), time of the essence.

(b) The annual Minimum Rent for the first Renewal Term shali be equal to the
greater of (i) $328,442.40, payable in equal monthly installments of $27,370.20 or (ii) the
fair market rental valuc. The annual Minimum Rent for the sccond Renewal Term shall
be equal to the greater of (111) one hundred ten percent (110%) the annual Minimum Rent
in effect in the last year of the first Renewal Term and (iv) fair market rental value.

(c ) After Landlord receives Tenant’s notification of its exercise of its option for
each Renewal Term, Landlord shall notify Tenant of Landlord’s determination of fair
market rental value and the annual Minimum Rent for the respective Renewal Term. The
determination of fair market rental value (i) shall assume that the Preimises are in ils then-
current condition, with no need for any Tenant's Work, and that there is no “free rent” or
rent abatement and (ii) shall otherwise take into account all applicable provisions of this
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 67 of 101

Lease. Tenant may, within fifteen (15) days after receiving such determination, notify
Landlord that it disputes the determination. Tenant's failure to so noufy Landlord shall be
deemed to mean that Tenant shall be bound to extend the Term at the annual Minimum
Rent stated in Landlord’s notice to Tenant. Landiord and Tenant shall try for fiftcen (15)
days after Landlord receives notice of Tenant's dispute, to agree on the annual Minimum
Rent for the Renewal Term. At the expiration of such fifteen (15) day period, if Landlord
and Tenant are still unable to agree, each shall, within twenty (20) days therealter, select
an appraiser and the two appraisers shall agree on the fair market rental value. /f only one
appraiser is selected, that appraiser shall determine the fair market rental valuc. If there
are two (2) appraisers, and if they are unable to agree on the fair market rental value, they
shall mutually select a Unird appraiser whose decision as to the fair market rental value
shall be binding and conclusive. Each appraiser's fees and costs shall be borne and paid
by the party who selected the appraiser but the fees of the third appraiser, if any, shall be
paid equally by Landlord and Tenant.

(d) Tenant shall promptly execute an amendment to the Lease to reflect the
extension of the Term.

8 Section 3 of the Lease is hereby deleted in its entirety and the following text ts
substituted in its place:

3. Tenant’s Work

(a) Tenant shall not paint or decorate any part of the exterior of the Premises
without first obtaining Landlord’s approval. Landlord hereby approves Tenant's exterior
photo simulation that is Schedule A to this Third Amendment. Tenant’s replacement of
fixtures, changes, improvements and alterations (collectively, ““Tenant’s Work”) shall be
performed, at Tenant's expense, in a good and workerlike manner using new or like-ncw
materials in compliance with this Lease, all applicable laws (including ordinances, codes
and administrative or judicial decisions) and Tenant’s Pians.

(b) Prior to performing any Tenant’s Work which requires Landlord’s consent,
Tenant shall, at Tenant’s expense (i) deliver to Landlord Tenant’s Plans for such Tenant's
Work, (ii) obtain Landlord's approval of Tenant’s Plans, (iii) obtain (and deliver to
Landlord copies of) all required permits and authorizations of any governmental
authority, and (iv) deliver to Landlord certificates, in form and content reasonably
acceptable to Landlord, evidencing that Tenant’s gencral contractor has insurance
coverage acceptable to Landlord in carrier, type and amount, and with contractual
liability coverage naming Landlord, Landlord's managing agent, if any, and Landlord’s
mortgagee(s) as additional insureds. Following the completion of Tenant's Work, Tenant
shall, at Tenant’s expense, obtain and deliver to Landlord copies of all authorizations and
certificates of any governmental authority required upon the completion of Tenant's
Work (including any required amendments to the certificate of occupancy for the
Premises and/or Center) and “as-built” plans and specifications for Tenant's Work
prepared as reasonably required by Landlord.
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 68 of 101

( c) If, in connection with Tenant’s Work or any other act or omission of Tenant
or Tenant’s employees, agents or contractors, a mechanic's lien, financing statement or
other lien or violation is filed against Landlord or al! or any part of the Center or the
Center, Tenant shall, at Tenant’s expense, have such lien removed by bonding or
otherwise within fifteen (15 ) days after Tenant receives notice of the filing.

(d) All contractors and subcontractors performing work for which a license ts
required by laws, shall be licensed by all appropriate governmental authoritics. Promptly
following substantial completion of Tenant’s Work, Tenant shall furnish to Landlord lien
waivers and releases from all contractors. subcontractors, and materialmen furnishing
work, services or materials in connection with Tenant's Work. Notwithstanding the
preceding sentence, with respect to Tenant’s Work performed on behalf of CEC
Lintertainment, Inc., Landlord shall require only a lien waiver and release from Tenant's
gencral contractor covering Tenant's Work.

(c) At Tenant’s request, Landlord shall join in any applications for any
authorizations required from any applicable governmental authority in connection with
Tenant’s Work to which Landlord has consented, and otherwise cooperate with Tenant in
connection with Tenant’s Work, bul Landlord shall not be obligated to incur any expense
or obligation in connection with any such applications or cooperation.

(f) Tenant shall not place a load on any floor of the Premises exceeding the floor
load per square foot which is allowed by any applicable laws.

(g) [f Tenant performs with Landlord's approval any work on the roof of the
Center (for example, in connection with repair, maintenance, or installation of any air
conditioning system), Tenant shall not do or cause anything to be done which would
invalidate Landlord's then effective roof guaranty for the Center. Tenant shall also be
responsible for promptly repairing any damage to the roof or Center caused by such
work.

(h) On or before the last day of the Term, Tenant shall, at Tenant's expense,
remove from the Premises Tenant's trade fixtures, cquipment and personal property
which are removable without material damage to the Premises or the building in which
the Premises is located (“‘Tenant’s Property”). Tenant shal] repair any damage to the
Premises, and the Center caused by the removal of Tenant's Property or signs. Except as
expressly provided in this section, Tenant’s Work shall not be removed and shall, on the
expiration of the Term (or such sooner date that this Lease may terminate) become the
property of Landlord. Any Tenant’s Property (which Tenant was required to remove)
which is not removed by Tenant by the expiration of the Tenn shall be deemed
abandoned and may, at Landlord’s option, be retained as Landlord’s property or disposed
of by Landlord at Tenant’s expense.

y, From and after the Expansion Space Delivery Date, Section 4 (a) of the Lease
shall be amended to delete:
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 69 of 101

(w) the first parenthetical in clause (1) “(“Lease Year” being equal to one calendar
year, commencing on the Commencement Date or an anniversary thereof)" and to
substitute in its place “(Lease Year” being equal to one calendar year, commencing on
the Expansion Space Delivery Date or an anniversary thercof, provided that if the
Expansion Space Delivery Date is not the first day of a month, the first Lease Year
shall commence on the first day of the month following the [ixpansion Space Delivery
Date }° ; and

(x) clauses (¥). (vi) and (vii) in their entirety and the Minimum Rent shall be as
follows:

ivy The sum of $20,736 00 1 advance upen the first day of cach calendar month
commencing on the date that is thirty (30) days after the Expansion Space Delivery Date,
through the second Lease Y car,

(vi) The sum of $22,808.50 in advance upon the first day of cach calendar month
commencing on the first day of the third Lease Year through the fifth Lease Year,

(vii) The sum of $22,882.00 in advance upon the first day of cach calendar month
commencing on the first day of the sixth Lease Year through the tenth Lease Year.

10. Tenant's Proportionate Share is 4.39% on the date of this Third Amendment.
From and after the Expansion Space Delivery Date, Tenant's Proportionate Share will be
6.5%, subject to adjustment pursuant to the terms of the second sentence of Section 7 (b)
of this Lease.

11. Section 8 (b) of the Lease is hereby amended by adding the following at the
end of the section: “If Tenant sells alcoholic beverages for in Premises consumption,
Tenant shall maintain dram shop liability insurance. Notwithstanding anything to the
contrary contained in this section, Tenant's direct insurance obligations may be met if
Tenant maintains excess liability insurance in the amount of at least $5,000,000
throughout the Term of this Lease.”

12. Intentionally deleted.
13. Article 10 is hereby amended by adding the following scctions:

(e) Tenant shall, at its expense: (i) keep the inside and outside of all glass in the
doors and windows of the premises clean and keep all exterior store surfaces of the
Premises clean; and (ii) replace promptly any cracked or broken glass of the Premises
with glass of like color, grade, and quality, and (iii) maintain the Premises in a clean,
orderly and sanitary condition and free of insects, rodents, vermin and other pests and
shall arrange for extermination at regular intervals, as necessary, and {iv} keep any
garbage, trash, rubbish or other refusc in clean, sanitary containers until removed.

(f) Tenant shal! not (i) place or maintain any merchandise, show cases, trash,
refuse or other items on the sidewalks or elsewhere outside the Premises, (ii) obstruct, or
pemmits its employees, or invitees to obstruct, any sidewalk, or common areas of the
Center; (iii) sct up tables for service on the sidewalk abutting the Building.

0
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 70 of 101

14. Section 22 of the Lease is hereby amended to delete the address for notice ta
Landlord in its entirety and to substitute the following in its place and stead:

Shore Plaza LLC

cio ACHS Management Corp.

1412 Broadway, 3” Floor

New York, New York 10018

15. Intentionally deleted.
16. Sections 27 and 28 of the Tease are hereby deleted im their entirety.

17. Exhibits C and D to the Lease, respectively Landlord’s Work and Tenant’s
Work, are hereby deleted in their entirety.

18. Tenant and Landlord represent to cach other that no broker, including
without limitation, the brokers referenced in Section 29 of the Lease, brought about the
transaction reflected in this Third Amendment and no one is entitled to any commission
or finder’s fee related to this Third Amendment. Tenant shall indemnify and hald
Landlord harmless from the claims, costs and expenses incusted by Landlord arising from
a breach of Tenant's representation, including without limitation, attorneys’ fees and
expenses.

The balance of this page is intentionally blank.
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 71 of 101

19, As modified hereby, Landlord and Tenant hereby reaffirm, ratify and confirm the
terms, covenants and conditions of the Lease.

IN WITNESS WHEREOF, the parties have executed this THIRD
AMENDMENT OF LEASE as of the date above written.

Landlord

SHORE PLAZA LLC

 

By: Shore Plaza Manager<orp. ae
OE
By: 2 oe
Nastre: a
Title:
Tenant

CEC ENTERTAINMENT, INC.

f
By: _ . Liat

N SP rob pee tr
Title: vi.e : esttend
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 72 of 101

 

QWUCK EE CHAESE'S. Proposed Front Elevation

Staten Isiand, NY March 28, 2007 CartersBurgess
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 73 of 101

FOURTH AMENDMENT TO LEASE AGREEMENT

This Fourth Amendment to Lease Agreement (“Agreement”) is made and entered into
effective as of July 26, 2016 (“Effective Date”), by and between Shore Plaza LLC, a New York
limited liability company (“Landlord”), and CEC Entertainment, Inc., a Kansas corporation
(“Tenant”), collectively referred to herein as the “Parties” and, each, a “Party,” with reference
to the following facts:

WHEREAS, Landlord and Tenant (or their respective predecessors in interest, as
applicable) entered into that certain Lease Agreement, effective as of November 25, 1991 (as it
may have been amended from time to time prior to the Effective Date, the “Lease”), related to the
property located at 1775-P South Ave., Staten Island, NY 10314 (as further described in the Lease,
the “Premises”); and

WHEREAS, the Parties wish to amend the Lease in accordance with the terms set forth
herein;

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Landlard and Tenant hereby agree as follows:

1. Definitions: Capitalized terms used, but not defined, herein shall have the
meanings ascribed to such terms in the Lease.

Z Extension Term: The Term is hereby extended to expire on July 31, 2027 on the
terms and conditions as provided below (“Extension Term”).

 

 

 

 

3. Extension Term Rent:
Extension Term Monthly Rent Annual Rent
8/1/2017 — 7/31/2022 $20,735.00 $248,820.00
8/1/2022 — 7/31/2027 $22,808.50 $273,702.00

 

 

 

 

4. Renewal Terms: All “Renewal Term(s)” and/or “Option Term(s)” defined in the
Lease and commencing after the Effective Date are hereby deleted in their entirety. The parties
acknowledge and agree the currently active term expires on July 31, 2017 (upon which event, the
Extension Term, above, shall commence).

5: {Intentionally deleted]
6. [Intentionally deleted]

7. Broker: Each Party hereby represents and warrants to the other Party that (a) it has
not contracted or entered into any agreement with any real estate broker, agent, finder, or any other
person or entity in connection with the transaction contemplated herein, other than Swearingen
Realty Group L.L.C. (“Swearingen”) and (b) it has not taken any action that would result in any

 

Staten Island, NY (#494) Page | of 5
N¥153037477.2
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 74 of 101

real estate broker’s, agent’s, finder’s, or other fees or commissions being due to any person or
entity in connection with the transaction contemplated herein, other than Swearingen.

Each Party (“Indemnitor”) hereby agrees to indemnify, protect, defend, and hold
harmless the other Party (“Indemnitee”) from and against any and all losses, claims, demands,
damages, liabilities, costs or expenses (including reasonable attorneys’ fees) suffered or incurred
by the Indemnitee as a result of the foregoing representation and warranty made by the Indemnitor
being untrue in any respect.

Tenant agrees to pay Swearingen any commission due Swearingen in connection
with this Agreement in accordance with a separate agreement; and Tenant further agrees to
indemnify, protect, defend and hold harmless, Landlord, from and against any and all losses,
claims, demands, damages, liabilities, costs or expenses (including, without limitation, reasonable
attorneys’ fees) suffered or incurred by the Landlord as a result of the claims made by Swearingen
for any commission or fee in connection with this Agreement.

8. Notice: The Parties’ notice addresses set forth in the Lease are hereby deleted in
their entirety and replaced in their entirety as follows:

Landlord: c/o Achs Management Corp.
1412 Broadway
New York, New York 10018

Tenant: CEC Entertainment, Inc.
1707 Market Place Blvd.
Suite 200
Irving, TX 75063
Attn: Real Estate Department
Phone: 972-258-8507
Fax: 972-258-5498

With a copy to: CEC Entertainment, Inc.
1707 Market Place Blvd.
Suite 200
Irving, TX 75063
Attn: Legal Department
Phone: 972-258-8507
Fax: 972-258-5527

9. Terms Confidential: Landlord and Tenant each covenant and agree to (i) keep and
hold in strict confidence the terms of this Agreement, and (ii) not disclose the terms of this
Agreement to any third party except for lenders, accountants, legal counsel, and such other agents
and advisors with a need to know in connection with such Party’s business, or when required by a
court of competent jurisdiction.

 

Staten Island, NY (#494) Page 2 of 5
NYW3037477 2
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 75 of 101

10.  Landlord’s Representations and Warranties: Landlord represents, warrants,
covenants, and agrees that, as of the Effective Date:

a. Landlord has the full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder;

b. Landlord is the owner of fee simple title to the Premises, subject only to the
easements, mortgages and other encumbrances and exceptions set forth in the

Lease (if any);

c. The execution and delivery of this Agreement and the performance by
Landlord of its obligations hereunder are not prohibited by, and shall not
cause a breach of, any other agreement, mortgage, contract, restrictive
covenant or other instrument or document to which Landlord is a party or by
which it is bound; and, without limiting the foregoing and for the avoidance of
doubt, Landlord represents, warrants, covenants and agrees that no consent of
any lender is required for Landlord to enter into this Agreement or, if
required, has been obtained; and

d. Landlord is the only party entitled to Tenant’s rent payments pursuant to the
terms of the Lease, as amended by this Agreement.

(collectively, “Landlord’s Representations”).

11. Indemnity: Landlord shall indemnify, protect, defend, and hold harmless the Tenant
from and against any and all losses, claims, demands, damages, liabilities, costs or expenses
(including reasonable attorneys’ fees) suffered or incurred by Tenant as a result of Landlord’s
Representations being untrue in any respect.

12. Financial Reporting. The Parties acknowledge that certain Tenant financials are
publicly reported and available. Accordingly, except as provided on Exhibit A hereto, all Tenant
obligations set forth in the Lease (if any) to report to Landlord any Tenant financials (of any kind
or nature whatsoever) are hereby null and void, so long as such financials are publicly reported
and available.

13. Conflicts. In the event of a conflict or ambiguity between the Lease and this
Agreement, the terms of this Agreement shall control.

14. Counterparts. This Agreement may be (i) executed in several counterparts, each of
which when executed and delivered shall be deemed an original and all of which together shall
constitute one instrument; and (ii) delivered by original, facsimile, email, or other electronic means
and any Party delivering in such a manner shall be legally bound.

Except as expressly modified by this Agreement, all of the terms set forth in the Lease are
hereby ratified and confirmed. This Agreement shall be binding upon and shall inure to the benefit
of the Parties’ respective successors and assigns.

 

Staten Island, NY (#494) Page 3 of 5
NYS3037477.2
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 76 of 101

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

LANDLORD: TENANT:

Shore Plaza LLC, CEC Entertainment, Inc.,
a New York limitesliabili f a Kansas corporation

  
 

 

 

Staten Island, NY (#494) Page 4 of 5
NY\53037477.2

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 77 of 101

EXHIBIT A

TENANT’S FINANCIAL REPORTING OBLIGATIONS

1. [NONE]

 

Staten Island, NY (#494) Page 5 of 5
NY153037477.2

 
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 78 of 101

EXHIBIT C
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 79 of 101

8/13/2020 Governor Cuomo Issues Guidance on Essential Services Under The ‘New York State on PAUSE’ Executive Order | Governor Andrew M. ...

F
MARCH 20, 2020 Albany, NY

Governor Cuomo Issues Guidance on Essential
Services Under The 'New York State on PAUSE'
Executive Order

Earlier today, Governor Andrew M. Cuomo announced he is signing the "New York State on
PAUSE" executive order, a 10-point policy to assure uniform safety for everyone. It includes a
new directive that all non-essential businesses statewide must close in-office personnel
functions effective at 8PM on Sunday, March 22. Guidance on essential services under the

executive order is as follows:

ESSENTIAL BUSINESSES OR ENTITIES, including any for profit or non-profit, regardless of the
nature of the service, the function they perform, or its corporate or entity structure, are not

subject to the in-person restriction.

(Essential Businesses must continue to comply with the guidance and directives for

maintaining a clean and safe work environment issued by the Department of Health).

This guidance is issued by the New York State Department of Economic Development d/b/a
Empire State Development and applies to each business location individually and is intended
to assist businesses in determining whether they are an essential business and steps to
request such designation. With respect to business or entities that operate or provide both
essential and non-essential services, supplies or support, only those lines and/or business
operations that are necessary to support the essential services, supplies, or support are

exempt from the restrictions.
For purposes of Executive Order 202.6, "Essential Business," means:

1. Essential Health Care Operations, Including:

https://www.governor.ny.gov/news/governor-cuomo-issues-quidance-essential-services-under-new-york-state-pause-executive-order 1/6
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 80 of 101

8/13/2020 Governor Cuomo Issues Guidance on Essential Services Under The 'New York State on PAUSE’ Executive Order | Governor Andrew N. ...

* research and laboratory services

* hospitals

* walk-in-care heaith facilities

* emergency veterinary and livestock services

¢ elder care

* medical wholesale and distribution

* home health care workers or aides for the elderly

* doctor and emergency dental

* nursing homes, or residential health care facilities or congregate care facilities

* medical supplies and equipment manufacturers and providers

2. Essential Infrastructure, Including:

* utilities including power generation, fuel supply and transmission

® public water and wastewater

* telecommunications and data centers

* airports/airlines

* transportation infrastructure such as bus, rail, or for-hire vehicles, garages

* hotels, and places of accommodation

3. Essential Manufacturing, Including:

® food processing, manufacturing agents, including all foods and beverages
e chemicals

* medical equipment/instruments

¢ pharmaceuticals

e sanitary products

* telecommunications

* microelectronics/semi-conductor

* agriculture/farms

* household paper products
4, Essential Retail, Including:

* grocery stores including all food and beverage stores
* pharmacies

* convenience stores

https://Awww.goveror.ny.gov/news/govemor-cuomo-issues-quidance-essential-services-under-new-york-state-pause-execulive-order
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 81 of 101

8/13/2620 Governor Cuomo Issues Guidance on Essential Services Under The 'New York State on PAUSE’ Executive Order | Governor Andrew M. ...

6.

farmer's markets
gas stations
restaurants/bars (but only for take-out/delivery)

hardware and building material stores

. Essential Services, Including:

trash and recycling collection, processing and disposal
mail and shipping services

laundromats

building cleaning and maintenance

child care services

auto repair

warehouse/distribution and fulfillment

funeral homes, crematoriums and cemeteries

storage for essential businesses

animal shelters

News Media

7. Financial Institutions, Including:

banks
insurance
payroll
accounting

services related to financial markets

. Providers of Basic Necessities to Economically Disadvantaged Populations, Including:

homeless shelters and congregate care facilities

food banks

human services providers whose function includes the direct care of patients in state-licensed or
funded voluntary programs; the care, protection, custody and oversight of individuals both in the
community and in state-licensed residential facilities; those operating community shelters and other

critical human services agencies providing direct care or support

9. Construction, Including:

https:/Awww.govemor.ny.gov/news/govemor-cuom¢-issues-guidance-essential-services-under-ew-york-stale-pause-executive-order a/6
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 82 of 101

8/13/2020 Governor Cuomo Issues Guidance on Essential Services Under The 'New York State on PAUSE' Executive Order | Governor Andrew M. ...

* skilled trades such as electricians, plumbers
* other related construction firms and professionals for essential infrastructure or for emergency repair

and safety purposes

10. Defense

* defense and national security-related operations supporting the U.S. Government or a contractor to the

US government

11, Essential Services Necessary to Maintain the Safety, Sanitation and Essential Operations of
Residences or Other Essential Businesses, including:

* law enforcement

* fire prevention and response

* building code enforcement

* security

* emergency management and response

e building cleaners or janitors

* general maintenance whether employed by the entity directly or a vendor
* automotive repair

¢ disinfection

12. Vendors that Provide Essential Services or Products, Including Logistics and Technology
Support, Child Care and Services:

* logistics

* technology support for online services
¢ child care programs and services

* government owned or leased buildings

* essential government services

if the function of your business is not listed above, but you believe that it is essential or it is an
entity providing essential services or functions, you may request designation as an essential

business.

Houses of worship are not ordered closed however it is strongly recommended no

congregate services be held and social distance maintained.

hitps:/Avww.governor.ny,gov/news/govemor-cuomo-issues-quidance-essentia Lservices-under-new-york-state-pause-executive-order 4/6
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 83 of 101

8/13/2020 Governor Cuomo Issues Guidance on Essential Services Under The ‘New York State on PAUSE’ Executive Order | Governor Andrew M. ...
Businesses and entities that provide other essential services must implement rules that help

facilitate social distancing of at least six feet.

Requests by businesses to be designated an essential function as described above, should

only be made if they are NOT covered by the guidance.
To request designation as an essential business, please click here.

Restrictions on requesting designation as an essential business:

¢ Any business that only has a single occupant/employee (i.e. gas station) has been deemed exempt and
need not submit a request to be designated as an essential business.

¢ Businesses ordered to close on Monday, March 15, 2020 under the restrictions on any gathering with
50 or more participants, including but not limited to, bars, restaurants, gyms, movie theaters, casinos,
auditoriums, concerts, conferences, worship services, sporting events, and physical fitness centers, are
presumed to be compliant with NYS issued restrictions and must remain closed and are not eligible for

designation as an essential business for purposes of this guidance.

For Guidance on cleaning and disinfection of facilities, refer to the New York State Department
of Health Interim Guidance for Cleaning and Disinfection of Public and Private Facilities for
COVID -19 at:

http://www.health.ny.gov/diseases/communicable/coronavirus/docs/cleaning_guidance
_general_building.paf.

For further information: New York State Department of Health's COVID-19
Webpage https://coronavirus.health.ny.gov/home

Center for Disease Control and Prevention Webpage:

https://www.cde.gov/coronavirus/2019-ncov/

Local health department contact information can be found
at: https://www.health.ny.gov/contact/contact_information/index.htm

Contact the Governor's Press Office
2 Contact us
by phone:

https://www.governor.ny.gov/news/governor-cuomo-issues-guidance-essentia -services-under-new-york-state-pause-executive-order 5/6
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 84 of 101

8/13/2020 Governor Cuomo Issues Guidance on Essential Services Under The ‘New York State on PAUSE’ Executive Order | Governor Andrew M. ...

Albany: (518) 474 - 8418
New York City: (212) 681- 4640

4 Contact us

by email: Press.Office@exec.ny.gov

 

https://www.governor.ny.gov/news/governor-cuomo-issues-guidance-essential-services-under-new-york-siate-pause-executive-order 6/6
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 85 of 101

PROPOSED ORDER
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 86 of 101

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
In re: Chapter 11
CEC ENTERTAINMENT, INC. ef al., Case No. 20-33163 (MI)

(Jointly Administered)
Debtors’.

 

PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
DENYING DEBTORS’ MOTION FOR ORDER AUTHORIZING
DEBTORS TO ABATE RENT PAYMENTS AT STORES
AFFECTED BY GOVERNMENT REGULATIONS (DOCKET 487)

Upon the Motion for Order Authorizing Debtors to Abate Rent Payments at Stores

Affected by Government Regulations, dated August 3, 2020 (the “Motion”) [Dkt. No. 487], filed

 

by CEC Entertainment, Inc. (“CEC”) and its affiliated debtors, as debtors and debtors-in-
possession (collectively, the “Debtors”), for an order authorizing the Debtors to abate rent
payments for stores closed or otherwise limited in operations as a result of any governmental
order or restriction, until such restriction or order has been lifted, as more fully set forth in the
Motion; and the Court having considered the Motion and the relief requested therein; and the
Court having considered the Objection to the Motion for Order Authorizing Debtors to Abate

Rent Payments at Stores Affected by Government Regulations filed by Shore Plaza LLC (“Shore

 

| The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, as applicable, are BHC Acquisition Corporation (0947); CEC Entertainment Concepts, L.P. (3011); CEC
Entertainment Holdings, LLC (9147); CEC Entertainment, Inc. (5805); CEC Entertainment International, LLC
(8177); CEC Entertainment Leasing Company (4517); CEC Leaseholder, LLC (N/A); CEC Leaseholder #2, LLC
(N/A); Hospitality Distribution Incorporated (5502); Peter Piper Holdings, Inc. (6453); Peter Piper, Inc. (3407);
Peter Piper Texas, LLC (6904); Peter Piper Mexico, LLC (1883); Queso Holdings Inc. (1569); SB Hospitality
Corporation (4736); SPT Distribution Company (8656); and Texas PP Beverage, Inc. (6895). The Debtors’
corporate headquarters and service address is 1707 Market Place Boulevard #200, Irving, TX 75063.

65398398v.1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 87 of 101

Plaza’); and upon the record of the hearing on the Motion held on August 24, 2020; ; and after
due deliberation and for good cause shown,

THE COURT HEREBY MAKES THE FOLLOWING PROPOSED FINDINGS OF
FACT AND CONCLUSIONS OF LAW:

1. Debtors filed voluntary petitions for relief under Chapter 11 of title 11, U.S.C. on
June 24, 2020.

A. The Lease

2. Shore Plaza is the owner of the premises at the West Shore Plaza shopping center
commonly known as 1775 - P South Avenue, Staten Island, New York (“Staten Island
Premises”).

3. Debtor is the tenant under a long-term commercial lease with Shore Plaza for the
Staten Island Premises pursuant to that certain Lease Agreement dated November 25, 1991 (the
“Original Lease”), as amended by that certain (i) First Amendment of Lease dated the “day
as of July 1992”; (ii) Second Amendment to Lease dated as of April 8, 2002; (iii) Third
Amendment of Lease made as of April 24, 2007, and (iv) Fourth Amendment to Lease
Agreement made and entered into effective as of July 26, 2016 (collectively, the “Lease”).

4. Although the Lease contains a force majeure provision, which was bargained for
by the parties to the Lease, it expressly excludes the payment of money from its terms.
Paragraph 24 of the Lease expressly provides as follows:

Force Majeure. The time for performance by Landlord or Tenant of any term,

provision or covenant of this Lease (except for the payment of money) shail be

deemed extended by time lost due to delays resulting from acts of God, strikes,

unavailability of building material, civil riots, floods, material or labor restrictions

by governmental authority and any other cause not within the control of Landlord
or Tenant, as the case may be.

Lease {] 54. (Emphasis added).

65398398v. 1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 88 of 101

5. Moreover, pursuant to paragraph 33 of the Original Lease, Debtor covenants that
“no part of the Premises or improvements thereon shall be used in any manner
whatsoever in violation of the laws, ordinances, regulations, or orders of the

United States or of the state, county, city or other applicable governmental

subdivisions where the Premises are located. Tenant shall comply with all such

laws, ordinances, regulations and orders now in effect or hereafter enacted during
the Term insofar as the Premises . . . are concerned... .”

Lease, J 33.
6. Lastly, Paragraph 5 of the Lease provides:
Use. Tenant may use the Premises for the operation of a restaurant and/or related
entertainment center serving alcohol beverages and for such other uses as are

incidental to the operation thereof and for any other lawful retail purpose with
the prior consent of Landlord, which shall not be unreasonably withheld.

Lease 5. (Emphasis added).

B. New York Governor Cuomo’s Executive Orders

7. On March 20, 2020, New York Governor Cuomo signed the “New York State on
PAUSE” Executive Order 202.6 that became effective at 8:00 PM on Sunday, March 22, 2020.
Among the “essential” businesses permitted to remain open by the Executive Order were
restaurants/bars, although only for take-out/delivery services. Other essential businesses
included grocery stores, liquor stores and home improvement stores. In late April, 2020, New
York Governor Cuomo announced the “New York Forward” initiative, which included a four-
part phased approach to reopening. These guidelines applied to all restaurants and food service
establishments and provided that, in regions that reach Phase 2, such establishments may open
outdoor spaces with seating for customers in accordance with certain guidelines. New York City
started Phase 2 of its reopening on June 22, 2020, and, accordingly, restaurants, such as the
Debtor’s, have been free to provide outdoor sit down dining services since that date. Although

the Staten Island Premises has remained open and operational during the pandemic by providing

65398398v.]
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 89 of 101

take-out/delivery services, it has chosen not to offer outdoor dining services even though legally
permitted to do so.
1.
THE FORCE MAJEURE CLAUSE IN THE LEASE

DOES NOT FORGIVE, EXCUSE OR EXTEND
THE TIME FOR PAYMENT OF RENT BY THE DEBTOR

8. New York law is clear that when parties set down their agreement in writing, the
agreement should be enforced according to its terms. These “considerations are all the more
compelling in the context of real property transactions, where commercial certainty is a
paramount concern.” W.W.W. Associates, Inc. v. Gianconteri, 77 N.Y.2d 157, 162, 565
N.Y.S.2d 440, 566 N.E.2d 639 (1990); see also Vermont Teddy Bear Co., Ine. v. 538 Madison
Realty Co., 1 N.¥.3d 470, 775 N.Y.S.2d 765, 807 N.E.2d 876 (2004). Accordingly, New York
courts interpret contracts according to their plain and natural meaning. Mercury Bay Boating
Club Inc. v. San Diego Yacht Club, 76 N.Y.2d 256, 557 N.Y.S.2d 851, 557 N.E.2d 87 (1990).
As stated by the New York State Court of Appeals in /59 MP Corp. v. Redbridge Bedford, LLC,

Freedom of contract is a “deeply rooted” public policy of this state (New England

Mut. Life Ins. Co. v Caruso, 73 NY2d 74, 81 [1989]) and a right of constitutional

dimension (US Const, art I, § 10[1]). In keeping with New York’s status as the

preeminent commercial center in the United States, if not the world, our courts

have long deemed the enforcement of commercial contracts according to the

terms adopted by the parties to be a pillar of the common law. Thus, {freedom

of contract prevails in an arm’s length transaction between sophisticated

parties... , and in the absence of countervailing public policy concerns there is

no reason to relieve them of the consequences of their bargain” (Oppenheimer &
Co. v Oppenheim, Appel, Dixon & Co., 86 NY2d 685, 695 [1995]).

159 MP Corp. v. Redbridge Bedford, LLC, 33 N.¥.3d 353, 359 104 N.Y.S.3d 1, 128 N.E.3d 128
(2019).
9. With respect to force majeure lease clauses, New York courts have interpreted

such clauses narrowly. New York courts have consistently found that a party will be excused

65398398v.1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 90 of 101

from performance under a force majeure clause only if the clause expressly includes the event in
question and the event actually prevents the party’s performance of its obligations under the
contract. Kel Kim Corp. v. Central Markets, Inc., 70 N.Y.2d 900, 524 N.Y.S.2d 384, 519 N.E.2d
295 (1987); Castor Petroleum, Ltd. v. Petroterminal De Panama, S.A., 107 A.D. 3d 497, 968
N.Y.S.2d 435 (1st Dept. 2013); Duane Reade v. Stoneybrook Realty, LLC, 30 A.D. 3d 229, 818
N.Y.S.2d 9 (1st Dept. 2006).

10. “The burden of demonstrating force majeure is on the party seeking to have its
performance excused .. . and the non-performing party must demonstrate its efforts to perform
its contractual duties despite the occurrence of the event that it claims constituted force majeure.”
Rochester Gas And Electric Corporation, No. 06-CV-6155-CJS-MWP, 2009 WL 368508, at
*7 (W.D.N.Y. 2009) (quoting Phillips Puerto Rico Core, Inc. v. Tradax Petroleum, Ltd., 782
F.2d 314, 319 (2d Cir. 1985)). “Mere impracticality or unanticipated difficulty is not enough to
excuse performance” under a force majeure clause. Phibro Energy, Inc. v. Empresa De
Polimeros De Sines Sarl, 720 F.Supp. 312, 318 (S.D.N. Y.1989).

11. Here, paragraph 24 of the Lease’ provides as follows:

Force Majeure. The time for performance by Landlord or Tenant of any term,

provision or covenant of this Lease (except for the payment of money) shall be

deemed extended by time lost due to delays resulting from acts of God, strikes,

unavailability of building material, civil riots, floods, material or labor restrictions

by governmental authority and any other cause not within the control of Landlord
or Tenant, as the case may be.

 

2 In the Motion, the Debtor references what it describes as CEC’s standard lease force majeure clause, which
provides that

“The time for performance by Landlord or Tenant of any term, provision or covenant of this Lease shall be
deemed extended by any time lost due to delays resulting from acts of God, strikes, unavailability of
building materials, civil riots, floods, severe and unusual weather conditions, material or labor restrictions
by governmental authority and any other cause not within the reasonable control of Landlord or Tenant, as
the case may be.”

As established above, this purported standard clause is not the force majeure clause contained in the Lease.

5
65398398v. 1
 

Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 91 of 101

Lease, 24. (Emphasis added).

12. By virtue of the exception “for the payment of money”, paragraph 24 of the Lease
does not allow the Debtor to defer, withhold, reduce or otherwise ignore or modify its obligation
to pay rent, no matter the circumstances. No amount of argument can change what is an
enforceable commercial lease provision. To do so is to ask this Court to modify a Lease, which is
against well-established New York public policy. 159 MP Corp., v. Redbridge Bedford LLC, 33
N.Y. 3d at 359.

13. In its Motion, the Debtor cites /n Re Hitz Restaurant Group, 616 B.R. 374,
(Bankr. N.D. I1.), in which an Tlinois Bankruptcy Court considered whether, under Lilinois
Law, an Illinois’ “Stay-at-Home” executive order triggered a lease’s force majeure provision.
The force majeure clause in Hitz provided that

“J andlord and Tenant shall each be excused from performing its obligations or

undertakings provided in this Lease, in the event, but only so long as the

performance of any of its obligations are prevented or delayed, retarded or

hindered by . . . laws, governmental action or inaction, orders of government...
Lack of money shall not be grounds for Force Majeure.”

In Re Hitz Restaurant Group, 616 B.R. at 376-77. The Illinois Bankruptcy Court found that the
force majeure provision of the lease was triggered by the executive order.

14. The Hitz case is clearly distinguishable from the instant case, however. There, the
court concluded that the debtor’s inability to pay the rent was caused by governmental action and
therefore covered by the force majeure clause, even though it otherwise might not have been.
Here, in contrast, the payment of money is expressly excluded from the force majeure clause in
the Lease, which does not enforce performance, as in Hitz, but merely extends the time for
performance, except for the time to pay money, which is not extended. Moreover, in Hitz, the
force majeure clause was expressly based on “governmental action” or “order of government”.
Here, in contrast, the only type of governmental action which triggers the force majeure clause

6
65398398v.1
 

Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 92 of 101

under the Lease is “material or labor restrictions by governmental authority”, which have not
occurred here. Thus, the Hitz case is not applicable to the facts at bar and, in any event, is not
binding precedent in this case.
IL.
THE DEBTOR MAY NOT INVOKE FRUSTRATION OF PURPOSE

BOTH BECAUSE THE COVID-19 PANDEMIC WAS FORESEEABLE AND
BECAUSE THE LEASE ITSELF ALLOCATES THAT RISK TO THE DEBTOR

A. The Frustration Doctrine Defined

15. In addition to relying on force majeure, the Debtor argues that its obligation to
pay rent to Shore Plaza should be excused based on the doctrine of frustration of purpose. To the
extent applicable under New York Law, the frustration of purpose doctrine, which is narrowly
applied, Crown It Services v. Koval-Olsen, 11 A.D.3d 263,782 N.Y.S. 2d 808 (1st Dept. 2004),
provides that “Where, after a contract is made, a party’s principal purpose is substantially
frustrated without his fault by the occurrence of an event the non-occurrence of which was a
basic assumption on which the contract was made, his remaining duties to render performance
are discharged, unless the language or the circumstances indicate the contrary.” Gander
Mountain Co. v. Islip U-Slip LLC, 923 F. Supp. 2d 351, 359 (N.D.N.Y. 2013), aff'd, 561 Fed.
Appx. 48 (2d Cir. 2014).

16. Frustration of purpose excuses performance when a “virtually cataclysmic,
wholly unforeseeable event renders the contract valueless to one party.” U.S. v. Gen. Douglas
MacArthur Senior Village, Inc., 508 F.2d 377, 381 (2d Cir. 1974). Ifa party could reasonably
foresee an event that would destroy the purpose of the contract, and did not provide for the
event’s occurrence, then such party will be deemed to have assumed that risk. Sage Realty

Corp. v. Jugobanka, D.D., 1998 WL 702272 (S.D.N.Y. 1987).

65398398v. 1
 

Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 93 of 101

17. But, “where impossibility or difficulty of performance is occasioned only by
financial difficulty or economic hardship, even to the extent of insolvency or bankruptcy,
performance of a contract is not excused.” 407 East 61st Garage, Inc. v. Savoy Fifth Ave.
Corp., 23 N.Y.2d 275, 281, 296 N.Y.S.2d 338, 244 NE. 2d 37 (1968). It is not enough that the
transaction has become less profitable for the affected party or even that he/she will sustain a
loss in order to apply the doctrine. Rockland Developmen Associates. v. Richlou Auto Body,
Inc., 173 A.D.2d 690, 570 N.Y.S. 2d 343 (2d Dep’t 1991); Bank of New York v. Tri 360 Polyta
Finance B.V. 2003 WL 1960587 (S.D.N.Y. 2003). Applying the forgoing principles of New
York Law, the Debtor’s frustration of purpose argument must be wholly rejected by this Court.

B. The Pandemic Was Foreseeable

18. The events giving rise to the Debtor’s frustration claims were reasonably
foreseeable and, thus, bar the Debtor from asserting this argument. The Court takes judicial
notice of pandemics occurring in the years leading up to the Debtor’s signing of the Fourth
Amendment in 2016, including the SARS pandemic of 2002 and the HINI pandemic of 2009,
and, of course, the Flu Pandemic of 1918, and the wide publicity that they received. Thus, the
risk of a pandemic was certainly foreseeable when the Fourth Amendment was signed in 2016.

19. Here, by virtue of paragraphs 24 and 33 of the Lease, the parties anticipated the
consequences of an event that might impact upon the Debtor’s use of the Staten Island Premises
and provided that no supervening event would excuse the Debtor from paying its rent. These
sections control, Had the Debtor been concerned about allocating risk should a governmental
order require closure during a pandemic, it was incumbent on the Debtor to have raised the issue
at the bargaining table and obtained a provision addressing its lease obligations in those
circumstances. Indeed, the Debtor did exactly that in the sample lease provisions it attaches as
exhibits to the Motion, but it did not do so in the Lease.

3
65398398v.1
 

Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 94 of 101

20. Debtors expressly agreed in paragraph 24 of the Lease that any obligation to pay
money under the Lease was not subject to a force majeure event and the Executive Orders
complained of are likewise not a force majeure event. Indeed, Debtor expressly agreed in
paragraph 33 of the Lease to comply with all orders of the “state, county, city or other applicable
governmental subdivisions where the Premises are located.” Lease, { 33.

21. Thus, this Court may not relieve the Debtor of the consequences of its negotiated,
arm’s-length bargain struck by sophisticated parties, each represented by counsel. See Maxton
Blars., Inc. v. LoGalbo, 68 N.Y.2d 373, 382, 509 N.Y.S.2d 507, 502 N.E.2d 184 (1986) (“[R]eal
estate contracts are probably the best examples of arm’s length transactions. Except in cases
where there is a real risk of overreaching, there should be no need for the courts to relieve the
parties of the consequences of their contract. If the parties are dissatisfied [citation omitted] the
time to say so is at the bargaining table.”); Urban Archaeology Ltd. v. 207 E. 57th St. LLC, 68 A.
D. 3d at 562, 891 N.Y.S.2d 63 (1st Dept. 2009).

Cc. The purpose of the Lease Has Not Been Frustrated.

22. Moreover, Paragraph 5 of the Lease provides that the Debtor may use the
Premises for the operation of a restaurant and/or related entertainment center serving alcoholic
beverages and for such other uses as are incidental to the operation thereof and “for any other
lawful retail purpose with the prior consent of Landlord, which shall not be unreasonably
withheld.” (emphasis added) Thus, even if the Executive Order issued by Governor Cuomo
restricted the Debtor from fully conducting its preferred type of restaurant business at the Staten
Island Premises, the Debtor was free to use the Staten Island Premises for any other lawful retail
purpose, subject to the use restrictions in Exhibit F to the Lease.

23. Thus, if the Debtor is not satisfied with the results of its restaurant operations and
refuses to conduct outdoor dining, the Debtor is free to use the Staten Island Premises for

9
65398398v.1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 95 of 101

numerous other retail purposes which are allowed to be fully open, subject to Shore Plaza’s
consent, which may not be unreasonably withheld. All the Debtor had to do is ask. The Debtor
can hardly argue that the purpose of the Lease has been frustrated when no provision of the
Lease provides any promise that the Debtor will be able to operate its specific type of business,
but merely permits operation of a “restaurant and/or related entertainment center serving
alcoholic beverages, and the use clause specifically permits the Debtor to use the premises for
any lawful retail use, many of which uses have been allowed to operate without restriction as
essential businesses throughout the pandemic. The Debtor thus had, and will continue to have,
the economic benefits of using the Staten Island Premises and must be required to pay the rent
due under the Lease.

4. The Debtor cannot only operate its restaurant, but it is also storing its merchandise
and property at the premises while it waits to be able to fully reopen, and it otherwise benefits
from the quiet enjoyment of its Lease on the Staten Island Premises. Debtor does not wish to
surrender the Premises, which would be the proper course for a tenant claiming it cannot use the
Premises, particularly for a Debtor in bankruptcy which can reject the Lease. Rather, the Debtor
has, and wants to maintain, the benefits of its long term Lease, including the right to use the
Premises fully in the future, but not pay for those benefits. In short, the Debtor wants the Court
to award it a free option for the Staten Island Premises. In the meantime, Shore Plaza has to pay
its mortgage, taxes, insurance and other expenses for the Staten Island Premises. The Debtor’s
Motion thus violates the terms of the Lease and is simply unfair and inequitable.

D. The Lease Allocates The Risk of Closure to The Debtor.
25. Even if, arguendo, the Executive Order that allegedly limits the Debtor’s use of
the Staten Island Premises was not foreseeable, the Lease conclusively disposes of the Debtor’s

frustration claim. Based on the express language of the force majeure provision (paragraph 24)

10
65398398v.1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 96 of 101

of the Lease, the Debtor cannot rely upon the common law doctrine of frustration of purpose. Its
obligation to pay the rent is specifically not excused or delayed by the Force Majeure provision
of the Lease.

26. Further, paragraph 33 of the Lease provides that

Tenant covenants that, during the Term, no part of the Premises of improvements

thereon shall be used in any manner whatsoever in violation of the laws,

ordinances, regulations, or orders of the United States or of the State, county, city

or other applicable governmental subdivisions where the Premises are located.

Tenant shall comply with all such laws, ordinances, regulations and orders now in
effect or hereafter enacted during the Term insofar as the Premises . . .”

Lease, § 33.

27. Thus, paragraph 33 of the Lease places the onus on the Debtor to comply, at its
own cost and expense, with governmental orders affecting its occupancy of the Staten Island
Premises, and the Debtor cannot use the Executive Order, with which it contractually agreed to
comply, as a legal excuse for its non-payment of rent.

28. Further, Paragraph 4(b) of the Original Lease provides that all payments of rent
shall be made by Tenant to Landlord without set-off or deduction, except as specifically
provided otherwise in this Lease.” Lease, { 4(b), Exhibit A at 2. There is no provision of the
Lease that specifically grants a set-off or deduction that is applicable here.

29. Thus, the Debtor is not entitled to any rent abatement and the Debtor must
continue to pay its rent. See LIDC Iv. Sunrise Mail, LLC, 46 Misc.3d 885, 996 N.Y.S.2d 875
(Sup. Ct., Nassau Co. 2014) (“[R]ent is excepted under the leases’ force majeure clause, and
non-payment of rent is the stated default. It [rent] thus had to be paid.”).

E. The Debtor Fails To Establish The Court’s “Inherent” Authority To Abate
The Rent

30. The Debtor also asks the Court to abate the Debtor’s obligation to pay rent based

Gee

on what it asserts is the Court’s “inherent” authority, yet the Court has no such inherent authority

11
65398398y.1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 97 of 101

and the Debtor’s reliance on Marrama v. Citzens Bank, 549 U.S. 365, 172 S. Ct. 1105, 166 L.
Ed. 2d 956 (2007), is misplaced.’

31. The Supreme Court noted in Marrama that, as the Solicitor General argued in his
amicus brief, “even if § 105(a) had not been enacted, the inherent power of every federal court to
sanction ‘abusive litigation practice’ . . . might well provide adequate justification for a prompt,
rather than a delayed ruling on an unmeritorious attempt to qualify as a debtor under Chapter
13.” Marrama, 549 U.S. at 375-376, 127 S. Ct. at 1112. From this argument in an amicus brief
based on a power to sanction abusive litigation that “might” have provided a justification for
denial of a conversion motion “if” Section 105(a) did not exist, all of which is dicta, the Debtor
argues here that the Court has inherent authority to allow the Debtor to ignore its contractual
obligations to Shore Plaza under the Lease and not pay the rent due to Shore Plaza.

32. In its unanimous decision in Law v. Siegel, 571 U.S. 415, 134 S.Ct. 1188 (2014),
however, the Supreme Court specifically held that although a Bankruptcy Court “may also
possess ‘inherent power . . . to sanction abusive litigation practices’” . . . “in exercising those
statutory and inherent powers, “a bankruptcy court may not contravene specific statutory
provisions.” Law vy. Siegel 571 U.S. at 421, 134 S.Ct. at, 1194. As the Supreme Court noted, “it
is hornbook law that § 105(a) ‘does not allow the bankruptcy court to override explicit mandates
of other sections of the Bankruptcy Code.’” /d. Rather, “a statute’s general permission to take
actions of a certain type must yield to a specific prohibition found elsewhere.” Jd. In this case,
that specific provision is 11 U.S.C. § 365(d)(3), which specifically provides that The Debtor
“shall timely perform all the obligations . . . under any unexpired lease of non-residential real

property.” 11 U.S.C. § 365 (d)(3). Consequently, the Supreme Court’s mandate in Law v. Siegel

 

3 To the extent the Debtor seeks equitable relief, it may only do so in an adversary proceeding, not by motion ina
contested matter, Fed. R. Bankr. P. 7001(7).

12
65398398v.1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 98 of 101

prohibits the Bankruptcy Court from employing any inherent authority it may have to enable the
Debtor to avoid its obligation to pay rent due under the Lease.

F. Shore Plaza Does Not Consent To Entry Of Final Orders Or Judgments

33. Although the Debtor asserts that the Motion “is a core proceeding pursuant to
28 U.S.C. § 157(b)”, Motion 8, the Motion is, at best, a non-core related proceeding and, as
both a statutory and constitutional matter, the Court may not enter a final order or judgment in
connection with the Motion absent Shore Plaza’s consent. Shore Plaza does not consent to the
Court’s exercise of the judicial power of the United States or to its entry of final orders or
judgments with respect to the Motion.

G. The Court’s Related To Jurisdiction

34. “Section 1334 grants the federal district courts jurisdiction over four types of
bankruptcy matters: (1) cases under title 11, (2) proceedings arising under title 11, (3)
proceedings “arising in” a case under title 1 1, and (4) proceedings “related to” a case under title
11.” Inre Lorax Corp., 295 B.R. 83, 88 (Bankr. N.D. Tex. 2003).

35. “Civil proceedings that arise under title 11 or arise in cases under title 11 are
deemed ‘core’ matters; while civil proceedings that are related to a title 11 case are deemed ‘non-
core’ matters.” In re Legal Xtranet, Inc., 453 B.R. 699, 704 (Bankr. W.D. Tex. 2011). A
proceeding is “related to” a bankruptcy if the outcome of that proceeding could conceivably have
any effect on the estate being administered in bankruptcy.” In re Lorax Corp., 295 B.R. 83, 88
(Bankr. N.D. Tex. 2003) (internal quotations and citations omitted)).

36. As the Fifth Circuit observed in In re Zale Corp.:

[Section 1334’s] reference to cases related to bankruptcy cases is primarily
intended to encompass tort, contract, and other legal claims by and against the

debtor, claims that, were it not for bankruptcy, would be ordinary stand-alone
lawsuits between the debtor and others but that section 1334(b) allows to be

13
65398398v.1
 

Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 99 of 101

forced into bankruptcy court so that all claims by and against the debtor can be
determined in the same forum.

Inre Legal Xtranet, Inc., 453 B.R. 699, 706 (Bankr. W.D. Tex. 2011)(citing Jn re Zale Corp., 62
F.3d 746, 752 (Sth Cir.1995)).

37.  Inthis case, “the claims... relating to the parties’ contractual relationship fall
within the subject matter jurisdiction of federal courts under section 1334(b)’s ‘related to’
prong.” In re Legal Xtranet, Inc., 453 B.R. 699, 706 (Bankr. W.D. Tex. 2011). First, Debtor is
the tenant under a long-term commercial, pre-petition lease with Shore Plaza for the Staten
Island Premises pursuant to the Lease. Second, in its Motion, Debtor seeks an Order abating its
rent payments as a result of governmental orders or restrictions imposed by New York State
until such restrictions or orders have been lifted. In support of such relief, Debtor relies on the
state common law doctrines of force majeure and frustration of purpose, which the Debtor
asserts excuse it from fulfilling its obligation to pay rent to its landlords, including Shore Plaza.
The determination of the Debtor’s obligations under the Lease is unquestionably a matter of New
York law, which governs the Lease. Lease §38, Exhibit A at 14.

38. Thus, the Court has “related to” jurisdiction over the contract-related state law

claims asserted by the Debtor in the Debtor’s Motion.

H. Debtor’s Motion Concerning The Lease is “Non-Core”

39.  Debtor’s motion concerning its Lease with Shore Plaza is a non-core matter for
several reasons. Although Debtor does not reference any particular subsection of 28 U.S.C.
§ 157(b), “A proceeding is not ‘core’ simply because it ‘arguably fits within the literal wording’
of one of the listed proceedings under § 157(b)(2).” Jn re Legal Xtranet, Inc., 453 B.R. 699, 711
(Bankr. W.D. Tex. 2011) (citing Hoffmeyer v. Loewen Group Int'l, Inc. (In re Loewen Group
Int'l, Inc.), 279 B.R. 471, 475 (Bankr. D.Del.2002)).

14
65398398v.1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 100 of 101

40. — Debtor’s claims do not “arise under” a case under title 11. See e.g., Inre Legal
Xtranet, Inc., 453 B.R. 699, 709 (Bankr. W.D. Tex. 2011). “Arising under’ jurisdiction involves
causes of action created or determined by a statutory provision of title 11.” Jn re Legal Xtranet,
Inc., 453 B.R. 699, 709 (Bankr. W.D. Tex. 2011). “State law claims do not fall within
bankruptcy court’s ‘arising under’ jurisdiction because they do not invoke substantive rights
provided by Title 11.” In re Legal Xtranet, Inc., 453 B.R. 699, 709 (Bankr. W.D. Tex.
2011)(internal quotations omitted)).

4], Likewise, Debtor’s state law claims against Shore Plaza do not “arise in” Debtor’s
bankruptcy “because they could (and in fact did) exist absent [Debtor’s] bankruptcy filing.” Jn
re Legal Xtranet, Inc., 453 B.R. 699, 709 (Bankr. W.D. Tex. 2011). “Claims that ‘arise in’ a
bankruptcy case are claims that by their nature, not their particular factual circumstance, could
only arise in the context of a bankruptcy case.” Jn re Legal Xtranet, Inc., 453 B.R. at 709.

42. Moreover, many courts have rejected the “attempt to incorporate . . . pre-petition
causes of action, premised on state law, into the catchall provisions of 28 U.S.C. § 157(b)(2). In
re Legal Xtranet, Inc., 453 B.R. at 711 (citing Peterson v. 610 West Owners Corp. Un re 610
West Owners Corp.), 219 B.R. 363, 372 (Bankr.S.D. N.Y.1998)). “Such an argument runs
counter to Congress’ intent in distinguishing core and non-core claims.” Jn re Legal Xtranet,
Inc., 453 B.R. at 711 Un re 610 West Owners Corp., 219 B.R. at 372)).

43. Accordingly, the Motion is not a core proceeding but is otherwise related to a case
under Title 11.4 Consequently, the Bankruptcy Court submits these proposed findings of fact and

conclusions of law to the District Court for de novo review. 28 U.S.C. § 157(c)(1).

 

4 In the instant case, Shore Plaza has not filed a proof of claim, although the filing of a proof of claim would not
necessarily constitute Shore Plaza’s consent to entry by this Court of final orders and judgments with respect to the
Motion, Even if Shore Plaza “would have to eventually file a proof of claim to preserve its rights in the bankruptcy
court, that eventuality is insufficient to deem [Shore Plaza’s] . . . claims core at this time.” Jn re Legal Xtranet, Inc.,

15
65398398v. 1
Case 20-33163 Document 643 Filed in TXSB on 08/21/20 Page 101 of 101

I. As A Constitutional Matter, The Bankruptcy Court May Not Enter a Final
Order Or Judgment With Respect To The Motion

44, Because, as described above, the rights of the Debtor and Shore Plaza under the
Lease arise entirely under state law and owe no existence to Congress or any federal statute, the
issues of rent abatement under the Lease raised in the Motion is entirely one of private rights.
Stern v. Marshall, 564 U.S. 462, 493, 131 S. Ct. 2594, 2614 (2011). Consequently, the Court
lacks the constitutional authority to enter a final order or judgment with respect to the Motion.
Id, 564 U.S. at 502-503, 131 8. Ct. at 2620.

45, For all the foregoing reasons, the Debtors’ Motion and the relief requested therein
should be denied as to Shore Plaza LLC, and as to the Lease between Debtor and Shore Plaza

LLC concerning the property located at 1775-P South Avenue, Staten Island, New York 10314.

Dated: , 2020
Houston, Texas

 

UNITED STATES BANKRUPTCY JUDGE

 

453 B.R. at 712 (citing Lennar Corp. v. Briarwood Capital LLC, 430 B.R. 253, 265 (Bankr.S.D.Fla.2010) (“In
looking at the core versus non-core nature of the removed case, the Court must look solely to the present record, not
what may or may not happen in the Bankruptcy Cases”); /n re Asousa Partnership, 264 B.R. 376, 387
(Bankr.E.D.Pa.2001) (holding that “when no proof of claim is filed, claims (or counterclaims) asserted against the
debtor prepetition are not transformed into core proceedings simply because the debtor files for bankruptcy and
removes them’’)).

16
65398398v.1
